Exhibit 10.79

 

PURCHASE AND SALE CONTRACT

BETWEEN

CCIP/3 SANDPIPER, LLC ,
a Delaware limited liability company

AS SELLER

AND

DT GROUP DEVELOPMENT, INC.,

a California corporation

AS PURCHASER

Property:

Sienna Bay

10501 3 rd Street North, St. Petersburg, FL 33716

 

 


TABLE OF CONTENTS

Page

 

 

ARTICLE I

DEFINED TERMS

1

 

ARTICLE II

PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT

2

 

2.1

Purchase and Sale

2

 

2.2

Purchase Price and Deposit

2

 

2.3

Escrow Provisions Regarding Deposit

3

 

ARTICLE III

INSPECTION OF THE PROPERTY

5

 

3.1

Access Rights

5

 

3.2

Conduct of Inspections

5

 

3.3

Purchaser Indemnification

6

 

3.4

Property Materials

6

 

3.5

Property Contracts

8

 

ARTICLE IV

TITLE

9

 

4.1

Title Documents

9

 

4.2

Survey

9

 

4.3

Intentionally Omitted

9

 

4.4

Permitted Exceptions

9

 

4.5

Purchaser’s Rights in Respect of Seller Inability to Remove

 

 

 

Title Exceptions

11

 

4.6

Subsequently Disclosed Exceptions

12

 

4.7

Assumed Encumbrances

13

 

4.8

AIMCO Purchase Money Loan

17

 

4.9

Purchaser Financing

19

 

ARTICLE V

CLOSING

19

 

5.1

Closing Date

19

 

5.2

Seller Closing Deliveries

21

 

5.3

Purchaser Closing Deliveries

22

 

5.4

Closing Prorations and Adjustments

24

 

5.5

Post Closing Adjustments

30

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF SELLER AND

 

 

 

PURCHASER

30

 

6.1

Seller’s Representations

30

 

6.2

AS-IS

32

 

6.3

Survival of Seller’s Representations

34

 

6.4

Definition of Seller’s Knowledge

34

 

6.5

Representations and Warranties of Purchaser

35

 

ARTICLE VII

OPERATION OF THE PROPERTY

37

 

7.1

Leases and Property Contracts

37

 

7.2

General Operation of Property

37

 

7.3

Liens

37

 

7.4

Tax Reduction Proceedings

38

 

ARTICLE VIII

CONDITIONS PRECEDENT TO CLOSING

39

 

8.1

Purchaser’s Conditions to Closing

39

 

8.2

Seller’s Conditions to Closing

40

 

ARTICLE IX

BROKERAGE

42

 

9.1

Indemnity

42

 

9.2

Broker Commission

42

 

ARTICLE X

DEFAULTS AND REMEDIES

43

 

10.1

Purchaser Default

43

 

10.2

Seller Default

44

 

ARTICLE XI

RISK OF LOSS OR CASUALTY

45

 

11.1

Major Damage

45

 

11.2

Minor Damage

46

 

11.3

Closing

46

 

11.4

Repairs

47

 

ARTICLE XII

EMINENT DOMAIN

47

 

12.1

Eminent Domain

47

 

ARTICLE XIII

MISCELLANEOUS

47

 

13.1

Binding Effect of Contract

47

 

13.2

Exhibits and Schedules

48

 

13.3

Assignability

48

 

13.4

Captions

48

 

13.5

Number and Gender of Words

48

 

13.6

Notices

48

 

13.7

Governing Law and Venue

52

 

13.8

Entire Agreement

53

 

13.9

Amendments

53

 

13.10

Severability

53

 

13.11

Multiple Counterparts/Facsimile Signatures

53

 

13.12

Construction

53

 

13.13

Confidentiality

54

 

13.14

Time of the Essence

54

 

13.15

Waiver

55

 

13.16

Attorneys’ Fees

55

 

13.17

Time Zone/Time Periods

55

 

13.18

1031 Exchange

55

 

13.19

No Personal Liability of Officers, Trustees or Directors of

 

 

 

Seller’s Partners

56

 

13.20

Intentionally Omitted

56

 

13.21

ADA Disclosure

56

 

13.22

No Recording

56

 

13.23

Relationship of Parties

57

 

13.24

Dispute Resolution

57

 

13.25

AIMCO Marks

58

 

13.26

Non-Solicitation of Employees

58

 

13.27

Survival

59

 

13.28

Multiple Purchasers

59

 

13.29

Radon Gas

59

 

13.30

Energy Efficiency

59

 

13.31

Replacement of Previous Contract

60

 

13.32

Cross Default/Cross Termination

60

ARTICLE XIV

LEAD-BASED PAINT DISCLOSURE

61

 

14.1

Disclosure

61

 


EXHIBITS AND SCHEDULES

 

EXHIBITS

 

Exhibit A                      Description of Land

Exhibit B                      Form of Limited Warranty Deed

Exhibit C                      Form of Bill of Sale

Exhibit D                      Form of General Assignment

Exhibit E                       Form of Lease Assignment

Exhibit F                       Form of Vendor Termination Letter

Exhibit G                      Form of Tenant Notice Letters

Exhibit H                      Lead Paint Disclosure

Exhibit I                        Form of Promissory Note

Exhibit J                       Form of Mortgage

Exhibit K                      Form of Guaranty

Exhibit L                       Form of Environmental Indemnity

Exhibit M                     Form of Opinion Letter

 

 

 

SCHEDULES

 

Schedule 1                   Defined Terms

Schedule 2                   List of Excluded Permits

Schedule 3                   Excluded Fixtures and Tangible Personal Property

Schedule 4                   List of Materials
Schedule 5                   Certain Permitted Exceptions

 

 


PURCHASE AND SALE CONTRACT

THIS PURCHASE AND SALE CONTRACT (this “Contract”) is entered into as of the 14
th day of August, 2009 (the “Effective Date”), by CCIP/3 SANDPIPER, LLC, a
Delaware limited liability company (“ Seller”), having an address at 4582 South
Ulster Street Parkway, Suite 1100, Denver, Colorado 80237 and DT GROUP
DEVELOPMENT, INC., a California corporation, having a principal address at 5355
Cartwright Avenue, Suite 317, North Hollywood, California 91601 (“ Purchaser”).

NOW, THEREFORE, in consideration of mutual covenants set forth herein, Seller
and Purchaser hereby agree as follows:

RECITALS

A.                 Seller owns the real estate located in Pinellas County,
Florida, as more particularly described in Exhibit A attached hereto and made a
part hereof, and the improvements thereon, commonly known as Sienna Bay
Apartments.

B.                 Purchaser desires to purchase, and Seller desires to sell,
the land, improvements and certain associated property described in this
Contract on the terms and conditions set forth below.


ARTICLE I
DEFINED TERMS

Unless otherwise defined herein, any term with its initial letter capitalized in
this Contract shall have the meaning set forth in this Schedule 1 attached
hereto and made a part hereof.


ARTICLE II
PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT


2.1       PURCHASE AND SALE.

  Seller agrees to sell and convey the Property to Purchaser and Purchaser
agrees to purchase the Property from Seller, in accordance with the terms and
conditions set forth in this Contract.


2.2       PURCHASE PRICE AND DEPOSIT.

  The total purchase price for the Property shall be Sixteen Million Eight
Hundred Fifty Thousand ($16,850,000) Dollars (the “ Purchase Price”).  The
Purchase Price shall be payable by Purchaser as follows:


2.2.1    PRIOR TO THE DATE HEREOF, PURCHASER HAS DELIVERED TO STEWART TITLE
GUARANTY COMPANY C/O WENDY HOWELL, NATIONAL COMMERCIAL CLOSING SPECIALIST, 1980
POST OAK BOULEVARD, SUITE 610, HOUSTON, TEXAS 77056 (TEL) 800-729-1906, (FAX)
713-552-1703  (“ ESCROW AGENT” OR “TITLE INSURER”) AN INITIAL DEPOSIT (THE “
INITIAL DEPOSIT”) OF $175,000 BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS (“
GOOD FUNDS”).


2.2.2    INTENTIONALLY OMITTED.


2.2.3    AT THE CLOSING, SUBJECT TO THE OCCURRENCE OF THE LOAN ASSUMPTION AND
RELEASE, PURCHASER SHALL RECEIVE A CREDIT AGAINST THE PURCHASE PRICE IN THE
AMOUNT OF THE OUTSTANDING PRINCIPAL BALANCE OF THE NOTE, TOGETHER WITH ALL
ACCRUED BUT UNPAID INTEREST (IF ANY) THEREON, AS OF THE CLOSING DATE (THE “ LOAN
BALANCE”).


2.2.4    AT THE CLOSING, PURCHASER SHALL RECEIVE A CREDIT AGAINST THE PURCHASE
PRICE IN THE AMOUNT OF THE AIMCO LOAN.


2.2.5    THE BALANCE OF THE PURCHASE PRICE SHALL BE PAID TO AND RECEIVED BY
ESCROW AGENT BY WIRE TRANSFER OF GOOD FUNDS NO LATER THAN 10:00 A.M. ON THE
CLOSING DATE.


2.3       ESCROW PROVISIONS REGARDING DEPOSIT.


2.3.1    ESCROW AGENT SHALL HOLD THE DEPOSIT AND MAKE DELIVERY OF THE DEPOSIT TO
THE PARTY ENTITLED THERETO UNDER THE TERMS OF THIS CONTRACT.  ESCROW AGENT SHALL
INVEST THE DEPOSIT IN SUCH SHORT-TERM, HIGH-GRADE SECURITIES, INTEREST-BEARING
BANK ACCOUNTS, MONEY MARKET FUNDS OR ACCOUNTS, BANK CERTIFICATES OF DEPOSIT OR
BANK REPURCHASE CONTRACTS AS ESCROW AGENT, IN ITS DISCRETION, DEEMS SUITABLE,
AND ALL INTEREST AND INCOME THEREON SHALL BECOME PART OF THE DEPOSIT AND SHALL
BE REMITTED TO THE PARTY ENTITLED TO THE DEPOSIT PURSUANT TO THIS CONTRACT.


2.3.2    ESCROW AGENT SHALL HOLD THE DEPOSIT UNTIL THE EARLIER OCCURRENCE OF
(I) THE CLOSING DATE, AT WHICH TIME THE DEPOSIT SHALL BE APPLIED AGAINST THE
PURCHASE PRICE, OR RELEASED TO SELLER PURSUANT TO SECTION 10.1, OR (II) THE DATE
ON WHICH ESCROW AGENT SHALL BE AUTHORIZED TO DISBURSE THE DEPOSIT AS SET FORTH
IN SECTION 2.3.3.  THE TAX IDENTIFICATION NUMBERS OF THE PARTIES SHALL BE
FURNISHED TO ESCROW AGENT UPON REQUEST.


2.3.3    IF PRIOR TO THE CLOSING DATE, EITHER PARTY MAKES A WRITTEN DEMAND UPON
ESCROW AGENT FOR PAYMENT OF THE DEPOSIT, ESCROW AGENT SHALL GIVE WRITTEN NOTICE
TO THE OTHER PARTY OF SUCH DEMAND.  IF ESCROW AGENT DOES NOT RECEIVE A WRITTEN
OBJECTION FROM THE OTHER PARTY TO THE PROPOSED PAYMENT WITHIN 5 BUSINESS DAYS
AFTER THE GIVING OF SUCH NOTICE, ESCROW AGENT IS HEREBY AUTHORIZED TO MAKE SUCH
PAYMENT.  IF ESCROW AGENT DOES RECEIVE SUCH WRITTEN OBJECTION WITHIN SUCH 5
BUSINESS DAY PERIOD, ESCROW AGENT SHALL CONTINUE TO HOLD SUCH AMOUNT UNTIL
OTHERWISE DIRECTED BY WRITTEN INSTRUCTIONS FROM THE PARTIES TO THIS CONTRACT OR
A FINAL JUDGMENT OR ARBITRATOR’S DECISION.  HOWEVER, ESCROW AGENT SHALL HAVE THE
RIGHT AT ANY TIME TO DELIVER THE DEPOSIT AND INTEREST THEREON, IF ANY, WITH A
COURT OF COMPETENT JURISDICTION IN THE STATE IN WHICH THE PROPERTY IS LOCATED. 
ESCROW AGENT SHALL GIVE WRITTEN NOTICE OF SUCH DEPOSIT TO SELLER AND PURCHASER. 
UPON SUCH DEPOSIT, ESCROW AGENT SHALL BE RELIEVED AND DISCHARGED OF ALL FURTHER
OBLIGATIONS AND RESPONSIBILITIES HEREUNDER.  ANY RETURN OF THE DEPOSIT TO
PURCHASER PROVIDED FOR IN THIS CONTRACT SHALL BE SUBJECT TO PURCHASER’S
OBLIGATIONS SET FORTH IN SECTION 3.4.2.


2.3.4    THE PARTIES ACKNOWLEDGE THAT ESCROW AGENT IS ACTING SOLELY AS A
STAKEHOLDER AT THEIR REQUEST AND FOR THEIR CONVENIENCE, AND THAT ESCROW AGENT
SHALL NOT BE DEEMED TO BE THE AGENT OF EITHER OF THE PARTIES FOR ANY ACT OR
OMISSION ON ITS PART UNLESS TAKEN OR SUFFERED IN BAD FAITH IN WILLFUL DISREGARD
OF THIS CONTRACT OR INVOLVING GROSS NEGLIGENCE.  SELLER AND PURCHASER JOINTLY
AND SEVERALLY SHALL INDEMNIFY AND HOLD ESCROW AGENT HARMLESS FROM AND AGAINST
ALL COSTS, CLAIMS AND EXPENSES, INCLUDING REASONABLE ATTORNEY’S FEES, INCURRED
IN CONNECTION WITH THE PERFORMANCE OF ESCROW AGENT’S DUTIES HEREUNDER, EXCEPT
WITH RESPECT TO ACTIONS OR OMISSIONS TAKEN OR SUFFERED BY ESCROW AGENT IN BAD
FAITH, IN WILLFUL DISREGARD OF THIS CONTRACT OR INVOLVING GROSS NEGLIGENCE ON
THE PART OF THE ESCROW AGENT.


2.3.5    THE PARTIES SHALL DELIVER TO ESCROW AGENT AN EXECUTED COPY OF THIS
CONTRACT.  ESCROW AGENT SHALL EXECUTE THE SIGNATURE PAGE FOR ESCROW AGENT
ATTACHED HERETO WHICH SHALL CONFIRM ESCROW AGENT’S AGREEMENT TO COMPLY WITH THE
TERMS OF SELLER’S CLOSING INSTRUCTION LETTER DELIVERED AT CLOSING AND THE
PROVISIONS OF THIS SECTION 2.3.


2.3.6    ESCROW AGENT, AS THE PERSON RESPONSIBLE FOR CLOSING THE TRANSACTION
WITHIN THE MEANING OF SECTION 6045(E)(2)(A) OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “ CODE”), SHALL FILE ALL NECESSARY INFORMATION, REPORTS,
RETURNS, AND STATEMENTS REGARDING THE TRANSACTION REQUIRED BY THE CODE
INCLUDING, BUT NOT LIMITED TO, THE TAX REPORTS REQUIRED PURSUANT TO SECTION 6045
OF THE CODE.  FURTHER, ESCROW AGENT AGREES TO INDEMNIFY AND HOLD PURCHASER,
SELLER, AND THEIR RESPECTIVE ATTORNEYS AND BROKERS HARMLESS FROM AND AGAINST ANY
LOSSES RESULTING FROM ESCROW AGENT’S FAILURE TO FILE THE REPORTS ESCROW AGENT IS
REQUIRED TO FILE PURSUANT TO THIS SECTION.


ARTICLE III
INSPECTION OF THE PROPERTY


3.1       ACCESS RIGHTS.

  Subject to the terms of Sections  3.3 and 3.4 and the rights of Tenants under
the Leases, Purchaser, and its agents, contractors, engineers, surveyors,
attorneys, and employees (collectively, “ Consultants”) shall, at no cost or
expense to Seller, have the right from time to time to enter onto the Property
to conduct and make any and all customary studies, tests, examinations,
inquiries, inspections and investigations of or concerning the Property, review
the Materials and otherwise confirm any and all matters which Purchaser may
reasonably desire to confirm with respect to the Property and Purchaser’s
intended use thereof (collectively, the “ Inspections”).  In no event, however,
shall Purchaser have any right to terminate this Contract if Purchaser is not
satisfied with the results of such Inspections.


3.2       CONDUCT OF INSPECTIONS.

  Purchaser shall not permit any mechanics’ or materialmen’s liens or any other
liens to attach to the Property by reason of the performance of any work or the
purchase of any materials by Purchaser or any other party in connection with any
Inspections conducted by or for Purchaser.  Purchaser shall give reasonable
advance notice to Seller prior to any entry onto the Property and shall permit
Seller to have a representative present during all Inspections conducted at the
Property.  Purchaser shall take all reasonable actions and implement all
protections necessary to ensure that all actions taken in connection with the
Inspections, and all equipment, materials and substances generated, used or
brought onto the Property pose no material threat to the safety of persons,
property or the environment.


3.3       PURCHASER INDEMNIFICATION.

  Purchaser shall indemnify, hold harmless and, if requested by Seller (in
Seller’s sole discretion), defend (with counsel approved by Seller) Seller,
together with Seller’s affiliates, parent and subsidiary entities, successors,
assigns, partners, managers, members, employees, officers, directors, trustees,
shareholders, counsel, representatives, agents, Designated Employees, and AIMCO
(collectively, including Seller, “ Seller’s Indemnified Parties”), from and
against any and all damages, mechanics’ liens, materialmen’s liens, liabilities,
penalties, interest, losses, demands, actions, causes of action, claims, costs
and expenses (including reasonable attorneys’ fees, including the cost of
in-house counsel and appeals) (collectively, “ Losses”) arising from or related
to Purchaser’s or its Consultants’ entry onto the Property, and any Inspections
or other acts by Purchaser or Purchaser’s Consultants with respect to the
Property during the Feasibility Period or otherwise.  Purchaser shall not be
held liable for any Losses occurring during the period prior to the Closing Date
unless such Losses arise from or are related to Purchaser’s or its Consultants’
entry onto the Property, and any Inspections or other acts by Purchaser or
Purchaser’s Consultants with respect to the Property.   Notwithstanding anything
in this Contract to the contrary, Purchaser shall not be permitted to perform
any invasive tests on the Property. 


3.4       PROPERTY MATERIALS.


3.4.1    WITHIN 10 DAYS AFTER THE EFFECTIVE DATE, AND TO THE EXTENT THE SAME
EXIST AND ARE IN SELLER’S POSSESSION OR REASONABLE CONTROL (SUBJECT TO
SECTION 3.5.2), AND HAVE NOT BEEN HERETOFORE PROVIDED BY SELLER TO PURCHASER,
SELLER AGREES TO MAKE THE DOCUMENTS SET FORTH ON SCHEDULE 4 (TOGETHER WITH ANY
OTHER DOCUMENTS OR INFORMATION PROVIDED BY SELLER OR ITS AGENTS TO PURCHASER
WITH RESPECT TO THE PROPERTY, THE “ MATERIALS”) AVAILABLE AT THE PROPERTY FOR
REVIEW AND COPYING BY PURCHASER AT PURCHASER’S SOLE COST AND EXPENSE.  IN THE
ALTERNATIVE, AT SELLER’S OPTION AND WITHIN THE FOREGOING TIME PERIOD, SELLER MAY
DELIVER SOME OR ALL OF THE MATERIALS TO PURCHASER, OR MAKE THE SAME AVAILABLE TO
PURCHASER ON A SECURE WEB SITE (PURCHASER AGREES THAT ANY ITEM TO BE DELIVERED
BY SELLER UNDER THIS CONTRACT SHALL BE DEEMED DELIVERED TO THE EXTENT AVAILABLE
TO PURCHASER ON SUCH SECURED WEB SITE).  TO THE EXTENT THAT PURCHASER DETERMINES
THAT ANY OF THE MATERIALS HAVE NOT BEEN MADE AVAILABLE OR DELIVERED TO PURCHASER
PURSUANT TO THIS SECTION 3.5.1, PURCHASER SHALL NOTIFY SELLER AND SELLER SHALL
USE COMMERCIALLY REASONABLE EFFORTS TO DELIVER THE SAME TO PURCHASER WITHIN 5
BUSINESS DAYS AFTER SUCH NOTIFICATION IS RECEIVED BY SELLER; PROVIDED, HOWEVER,
THAT UNDER NO CIRCUMSTANCES WILL THE FEASIBILITY PERIOD BE EXTENDED AND
PURCHASER’S SOLE REMEDY WILL BE TO TERMINATE THIS CONTRACT PURSUANT TO
SECTION 3.2.


3.4.2    IN PROVIDING THE MATERIALS TO PURCHASER, OTHER THAN SELLER’S
REPRESENTATIONS, SELLER MAKES NO REPRESENTATION OR WARRANTY, EXPRESS, WRITTEN,
ORAL, STATUTORY, OR IMPLIED, AND ALL SUCH REPRESENTATIONS AND WARRANTIES ARE
HEREBY EXPRESSLY EXCLUDED AND DISCLAIMED.  ALL MATERIALS ARE PROVIDED FOR
INFORMATIONAL PURPOSES ONLY AND, TOGETHER WITH ALL THIRD-PARTY REPORTS, SHALL BE
RETURNED BY PURCHASER TO SELLER OR THE DESTRUCTION THEREOF SHALL BE CERTIFIED IN
WRITING BY PURCHASER TO SELLER AS A CONDITION TO RETURN OF THE DEPOSIT TO
PURCHASER IF THIS CONTRACT IS TERMINATED FOR ANY REASON.  RECOGNIZING THAT THE
MATERIALS DELIVERED OR MADE AVAILABLE BY SELLER PURSUANT TO THIS CONTRACT MAY
NOT BE COMPLETE OR CONSTITUTE ALL OF SUCH DOCUMENTS WHICH ARE IN SELLER’S
POSSESSION OR CONTROL, BUT ARE THOSE THAT ARE READILY AND REASONABLY AVAILABLE
TO SELLER, PURCHASER SHALL NOT IN ANY WAY BE ENTITLED TO RELY UPON THE
COMPLETENESS OR ACCURACY OF THE MATERIALS AND WILL INSTEAD IN ALL INSTANCES RELY
EXCLUSIVELY ON ITS OWN INSPECTIONS AND CONSULTANTS WITH RESPECT TO ALL MATTERS
WHICH IT DEEMS RELEVANT TO ITS DECISION TO ACQUIRE, OWN AND OPERATE THE
PROPERTY.  SELLER MAKES NO REPRESENTATIONS OR WARRANTIES REGARDING THE MATERIALS
OTHER THAN THE EXPRESS REPRESENTATION SET FORTH IN SECTION 6.1.5.


3.4.3    IN ADDITION TO THE ITEMS SET FORTH ON SCHEDULE 4, NO LATER THAN 5
BUSINESS DAYS AFTER THE EFFECTIVE DATE, SELLER SHALL DELIVER TO PURCHASER (OR
OTHERWISE MAKE AVAILABLE TO PURCHASER AS PROVIDED UNDER SECTION 3.5.1) THE MOST
RECENT RENT ROLL FOR THE PROPERTY LISTING THE MOVE-IN DATE, MONTHLY BASE RENT
PAYABLE, LEASE EXPIRATION DATE AND UNAPPLIED SECURITY DEPOSIT FOR EACH LEASE
(THE “RENT ROLL”).  SELLER MAKES NO REPRESENTATIONS OR WARRANTIES REGARDING THE
RENT ROLL OTHER THAN THE EXPRESS REPRESENTATION SET FORTH IN SECTION 6.1.6. 


3.4.4    IN ADDITION TO THE ITEMS SET FORTH ON SCHEDULE 4, NO LATER THAN 5
BUSINESS DAYS AFTER THE EFFECTIVE DATE, AND TO THE EXTENT SAME HAVE NOT BEEN
HERETOFORE PROVIDED BY SELLER TO PURCHASER, SELLER SHALL DELIVER TO PURCHASER
(OR OTHERWISE MAKE AVAILABLE TO PURCHASER AS PROVIDED UNDER SECTION 3.5.1) A
LIST OF ALL CURRENT PROPERTY CONTRACTS (THE “PROPERTY CONTRACTS LIST”).  SELLER
MAKES NO REPRESENTATIONS OR WARRANTIES REGARDING THE PROPERTY CONTRACTS LIST
OTHER THAN THE EXPRESS REPRESENTATIONS SET FORTH IN SECTION 6.1.7.


3.5       PROPERTY CONTRACTS.

  Purchaser shall assume all Property Contracts at the Closing.  To the extent
that any Property Contract to be assigned to Purchaser requires vendor consent,
then, prior to the Closing, Purchaser may attempt to obtain from each applicable
vendor a consent (each, a “ Required Assignment Consent”) to such assignment.


ARTICLE IV
TITLE


4.1       TITLE DOCUMENTS.

  Purchaser acknowledges that, prior to the Effective Date, Purchaser has
received from Title Insurer a commitment for owner’s title insurance, file no.
08330233 with regard to the Property (“ Title Commitment”) to provide an
American Land Title Association owner’s title insurance policy for the Property,
using the current policy jacket customarily provided by the Title Insurer, in an
amount equal to the Purchase Price (the “ Title Policy”), together with copies
of all instruments identified as exceptions therein (together with the Title
Commitment, referred to herein as the “ Title Documents”).  Purchaser shall be
responsible for payment of (a) one-half of the premiums for the Title Policy and
(b) all other costs relating to procurement of the Title Commitment and any
requested endorsements.  Seller shall be responsible for one-half of the
premiums for the Title Policy.


4.2       SURVEY.

  Purchaser acknowledges that, prior to the Effective Date, Seller has delivered
to Purchaser a copy of the existing survey of the Property dated June 9, 2008,
prepared by American Surveying Inc. (the “ Existing Survey”).  Purchaser may, at
its sole cost and expense, order a new or updated survey for the Property either
before or after the Effective Date (such new or updated survey, together with
the Existing Survey, is referred to herein as the “ Survey”).


4.3       INTENTIONALLY OMITTED.


4.4       PERMITTED EXCEPTIONS.

  The Deed delivered pursuant to this Contract shall be subject to the
following, all of which shall be deemed “ Permitted Exceptions”:


4.4.1    (A) ALL MATTERS SET FORTH ON SCHEDULE 5 TO THIS CONTRACT ,(B) THE TITLE
EXCEPTIONS THAT TITLE INSURER SHALL BE WILLING TO (I) OMIT AS EXCEPTIONS TO
COVERAGE OR (II) EXCEPT WITH AFFIRMATIVE INSURANCE (AT NO COST TO PURCHASER)
AGAINST COLLECTION OUT OF OR ENFORCEMENT AGAINST THE PROPERTY WITH RESPECT TO
THE TITLE POLICY, AND OMIT AS EXCEPTIONS TO COVERAGE WITH RESPECT TO ANY
LENDER’S MORTGAGE INSURANCE POLICY, (C) THE STANDARD EXCEPTION REGARDING THE
RIGHTS OF PARTIES IN POSSESSION WHICH SHALL BE LIMITED TO THOSE PARTIES IN
POSSESSION PURSUANT TO THE LEASES, AND (D) ANY EXCEPTIONS AND MATTER THAT ARE
APPROVED, WAIVED OR DEEMED TO HAVE BEEN APPROVED OR WAIVED BY PURCHASER UNDER
THIS CONTRACT.


4.4.2    THE STANDARD EXCEPTION PERTAINING TO TAXES WHICH SHALL BE LIMITED TO
TAXES AND ASSESSMENTS PAYABLE IN THE YEAR IN WHICH THE CLOSING OCCURS AND
SUBSEQUENT TAXES AND ASSESSMENTS;


4.4.3    ALL LEASES;


4.4.4    THE ASSUMED ENCUMBRANCES;


4.4.5    THE AIMCO LOAN;


4.4.6    APPLICABLE ZONING AND GOVERNMENTAL REGULATIONS AND ORDINANCES;


4.4.7    ANY DEFECTS IN TITLE TO THE PROPERTY, OR TITLE EXCEPTIONS OR
ENCUMBRANCES, ARISING BY, THROUGH OR UNDER PURCHASER; AND


4.4.8    THE TERMS AND CONDITIONS OF THIS CONTRACT.


NOTWITHSTANDING THE FOREGOING, IN NO EVENT SHALL ANY MONETARY LIENS OR JUDGMENTS
(EXCEPT AS PROVIDED IN SECTIONS 4.4.2, 4.4.4 AND 4.4.5) AFFECTING THE PROPERTY
BE CONSIDERED A PERMITTED EXCEPTION, UNLESS EXPRESSLY AGREED TO IN WRITING BY
PURCHASER.


4.5       PURCHASER’S RIGHTS IN RESPECT OF SELLER INABILITY TO REMOVE TITLE
EXCEPTIONS.

  If Seller shall be unable to cause title to the Property to be subject only to
the Permitted Exceptions, and Purchaser shall not, prior to the Closing Date,
give notice to Seller that Purchaser is willing to waive objection to each title
exception which is not a Permitted Exception and close this transaction without
abatement of the Purchase Price, credit or allowance of any kind or any claim or
right of action against Seller for damages or otherwise, then Seller shall have
the right, at Seller’s sole election, to either (1) take such action as Seller
shall deem advisable to discharge each such title exception which is not a
Permitted Exception or (2) terminate this Contract.  If Seller shall elect to
take action to discharge each such title exception which is not a Permitted
Exception, including pursuant to Section 4.6 below, then Seller shall be
entitled to one or more adjournments of the scheduled Closing Date set forth in
Section 5.1 for a period not to exceed thirty (30) days in the aggregate, and
the Closing shall be adjourned to a date specified by Seller not beyond such
thirty (30) day period.   If, for any reason whatsoever, excluding willful
default, Seller shall not have succeeded in discharging each such title
exception at the expiration of such adjournment(s) and if Purchaser shall not,
prior to the expiration of the last of such adjournments, give notice to Seller
that Purchaser is willing to waive objection to each such title exception and to
close this transaction without abatement of the Purchase Price, credit or
allowance of any kind or any claim or right of action against Seller for damages
or otherwise, then this Contract shall be deemed to be terminated as of the last
date to which the Closing Date was adjourned by Seller pursuant to this Section
4.5.  No action taken by Seller to discharge, or attempt to discharge, any
purported title exception shall be an admission that any such purported title
exception is not a Permitted Exception.  If Seller elects to proceed under (2)
above, then Purchaser shall have the right, by notice to be given within three
(3) Business Days after Seller elects to terminate this Contract, to cancel such
termination, waive the objection and close title subject thereto without any
adjustment to the Purchase Price.


4.6       SUBSEQUENTLY DISCLOSED EXCEPTIONS.

  If at any time after the expiration of the Feasibility Period, an update to
the Title Commitment discloses any additional item that materially adversely
affects title to the Property which was not disclosed on any version of, or
update to, the Title Commitment delivered to Purchaser during the Feasibility
Period (the “ New Exception”), Purchaser shall have a period of 5 days from the
date of its receipt of such update (the “ New Exception Review Period”) to
review and notify Seller in writing of Purchaser’s approval or disapproval of
the New Exception.  If Purchaser disapproves of the New Exception, then Seller
may, in Seller’s sole discretion, notify Purchaser as to whether it is willing
to cure the New Exception.  If Seller elects to cure (or cause the Title Insurer
to omit as an exception to title insurance coverage or otherwise insure against
collection against the Property) the New Exception, Seller shall be entitled to
reasonable adjournments of the Closing Date to cure the New Exception.  If
Seller fails to deliver a notice to Purchaser within 3 days after the expiration
of the New Exception Review Period, then Seller shall be deemed to have elected
not to cure the New Exception.  If Purchaser is dissatisfied with Seller’s
response, or lack thereof, Purchaser may, as its exclusive remedy elect either: 
(i) to terminate this Contract, whereupon the Deposit shall be returned to
Purchaser, or (ii) to waive the New Exception and proceed with the transactions
contemplated by this Contract, in which event Purchaser shall be deemed to have
approved the New Exception.  If Purchaser fails to notify the Seller of its
election to terminate this Contract in accordance with the foregoing sentence
within 6 days after the expiration of the New Exception Review Period, Purchaser
shall be deemed to have elected to approve and irrevocably waive any objections
to the New Exception.


4.7       ASSUMED ENCUMBRANCES.


4.7.1    PURCHASER RECOGNIZES AND AGREES THAT, IN CONNECTION WITH THE LOAN MADE
BY LENDER, THE PROPERTY IS ENCUMBERED BY THE ASSUMED DEED OF TRUST AND THE
ASSUMED ENCUMBRANCES.  THE LOAN IS EVIDENCED BY THE NOTE.  PURCHASER
ACKNOWLEDGES THAT, PRIOR TO THE EFFECTIVE DATE, SELLER HAS DELIVERED TO
PURCHASER COPIES OF THE ASSUMED LOAN DOCUMENTS WHICH ARE IN SELLER’S POSSESSION
OR REASONABLE CONTROL (SUBJECT TO SECTION 3.5.2).


4.7.2    PURCHASER AGREES THAT, AT THE CLOSING, (A) PURCHASER SHALL ASSUME
SELLER’S OBLIGATIONS UNDER THE NOTE AND ALL OF THE OTHER ASSUMED LOAN DOCUMENTS
AND ACCEPT TITLE TO THE PROPERTY SUBJECT TO THE ASSUMED DEED OF TRUST AND THE
ASSUMED ENCUMBRANCES, AND (B) THE LENDER SHALL RELEASE SELLER, AS WELL AS ANY
GUARANTORS AND OTHER OBLIGATED PARTIES UNDER THE ASSUMED LOAN DOCUMENTS, FROM
ALL OBLIGATIONS UNDER THE ASSUMED LOAN DOCUMENTS (AND ANY RELATED GUARANTEES OR
LETTERS OF CREDIT), INCLUDING, WITHOUT LIMITATION, ANY OBLIGATION TO MAKE
PAYMENTS OF PRINCIPAL AND INTEREST UNDER THE NOTE (COLLECTIVELY, THE FOREGOING
(A) AND (B) REFERRED TO HEREIN AS THE “ LOAN ASSUMPTION AND RELEASE”). 
PURCHASER ACKNOWLEDGES AND AGREES THAT (X) CERTAIN OF THE PROVISIONS OF THE
ASSUMED LOAN DOCUMENTS MAY HAVE BEEN NEGOTIATED FOR THE EXCLUSIVE BENEFIT OF
SELLER, AIMCO OR THEIR RESPECTIVE AFFILIATES (THE “ SPECIFIC AIMCO PROVISIONS”),
AND (Y) UNLESS THE LENDER OTHERWISE AGREES IN LENDER’S SOLE AND ARBITRARY
DISCRETION, PURCHASER WILL NOT BE PERMITTED TO ASSUME THE BENEFIT OF THE
SPECIFIC AIMCO PROVISIONS AND THE SAME SHALL BE OF NO FURTHER FORCE OR EFFECT
FROM AND AFTER THE CLOSING DATE.


4.7.3    PURCHASER FURTHER ACKNOWLEDGES THAT THE ASSUMED LOAN DOCUMENTS REQUIRE
THE SATISFACTION BY PURCHASER OF CERTAIN REQUIREMENTS AS SET FORTH THEREIN TO
ALLOW FOR THE LOAN ASSUMPTION AND RELEASE.  ACCORDINGLY, PURCHASER REPRESENTS TO
SELLER THAT, PRIOR TO EFFECTIVE DATE, PURCHASER, AT ITS SOLE COST AND EXPENSE,
HAS SUBMITTED AN INITIAL APPLICATION TO THE LENDER FOR THE ASSUMPTION OF THE
LOAN, TOGETHER WITH ALL DOCUMENTS AND INFORMATION REQUIRED IN CONNECTION
THEREWITH (THE “ LOAN ASSUMPTION APPLICATION”) AND THAT PRIOR TO THE EXPIRATION
OF THE LOAN ASSUMPTION APPROVAL PERIOD, SHALL SATISFY ANY OTHER REQUIREMENTS SET
FORTH IN THE ASSUMED LOAN DOCUMENTS TO ALLOW FOR THE LOAN ASSUMPTION AND
RELEASE.  PURCHASER AGREES TO PROVIDE SELLER WITH A COPY OF THE LOAN ASSUMPTION
APPLICATION AND ANY ADDITIONAL DELIVERIES MADE TO LENDER NO LATER THAN FIVE (5)
DAYS PRIOR TO THE EXPIRATION OF THE LOAN ASSUMPTION APPROVAL PERIOD.  PURCHASER
ACKNOWLEDGES AND AGREES THAT PURCHASER IS SOLELY RESPONSIBLE FOR THE PREPARATION
AND SUBMITTAL OF THE LOAN ASSUMPTION APPLICATION, INCLUDING THE COLLECTION OF
ALL MATERIALS, DOCUMENTS, CERTIFICATES, FINANCIALS, SIGNATURES, AND OTHER ITEMS
REQUIRED TO BE SUBMITTED TO LENDER IN CONNECTION WITH THE LOAN ASSUMPTION
APPLICATION; PROVIDED HOWEVER, SELLER AGREES TO COOPERATE IN GOOD FAITH AND
PROMPTLY COMPLY WITH ANY REASONABLE REQUESTS MADE BY PURCHASER IN CONNECTION
WITH PURCHASER’S EFFORTS TO PROPERLY PREPARE AND SUBMIT THE LOAN ASSUMPTION
APPLICATION AND TO EFFECTUATE AND OBTAIN THE LOAN ASSUMPTION AND RELEASE.


4.7.4    PURCHASER SHALL COMPLY WITH LENDER’S ASSUMPTION GUIDELINES IN
CONNECTION WITH THE LOAN ASSUMPTION AND RELEASE AND, IF REQUIRED BY THE LENDER,
PURCHASER SHALL CAUSE SUCH OTHER PERSON OR ENTITY REASONABLY ACCEPTABLE TO THE
LENDER (THE “ GUARANTOR”), TO EXECUTE AND DELIVER A CUSTOMARY “NON-RECOURSE
CARVE-OUT” GUARANTY AND CUSTOMARY ENVIRONMENTAL INDEMNITY IN FAVOR OF LENDER.
 PURCHASER SHALL BE RESPONSIBLE, AT ITS SOLE COST AND EXPENSE, FOR CORRECTING
AND RE-SUBMITTING ANY DEFICIENCIES NOTED BY LENDER IN CONNECTION WITH THE LOAN
ASSUMPTION APPLICATION PROMPTLY AFTER NOTIFICATION FROM LENDER OF SUCH
DEFICIENCY.  PURCHASER ACKNOWLEDGES THAT LENDER’S ASSUMPTION GUIDELINES MAY NOT
BE CONSISTENT WITH THE PROVISIONS OF THE ASSUMED LOAN DOCUMENTS CONCERNING THE
LOAN ASSUMPTION AND RELEASE.  PURCHASER SHALL COORDINATE WITH THE LENDER TO
COMPLY WITH THE PROVISIONS OF BOTH THE ASSUMED LOAN DOCUMENTS AND LENDER’S
ASSUMPTION GUIDELINES IN ORDER TO ALLOW FOR THE LOAN ASSUMPTION AND RELEASE.


4.7.5    PURCHASER SHALL PAY ALL FEES AND EXPENSES (INCLUDING, WITHOUT
LIMITATION, ALL SERVICING FEES AND CHARGES, TRANSFER FEES, ASSUMPTION FEES,
TITLE FEES, ENDORSEMENT FEES, AND OTHER FEES TO RELEASE SELLER OF ALL LIABILITY
UNDER THE LOAN) IMPOSED OR CHARGED BY THE LENDER OR ITS COUNSEL (SUCH FEES AND
EXPENSES COLLECTIVELY BEING REFERRED TO AS THE “ ASSUMPTION LENDER FEES”), IN
CONNECTION WITH THE LOAN ASSUMPTION APPLICATION AND THE LOAN ASSUMPTION AND
RELEASE.  THE PROVISIONS OF THIS SECTION 4.7.5 SHALL SURVIVE THE TERMINATION OF
THIS CONTRACT AND THE CLOSING.


4.7.6    SELLER SHALL ASSIGN ALL OF ITS RIGHT, TITLE AND INTEREST IN AND TO ALL
RESERVES, IMPOUNDS AND OTHER ACCOUNTS HELD BY LENDER IN CONNECTION WITH THE
LOAN, AND AT CLOSING, PURCHASER SHALL REIMBURSE SELLER IN AN AMOUNT EQUAL TO THE
BALANCE OF SUCH RESERVES, IMPOUNDS AND ACCOUNTS SO ASSIGNED.  ADDITIONALLY,
PURCHASER SHALL BE RESPONSIBLE FOR FUNDING ANY ADDITIONAL OR INCREASED RESERVES,
IMPOUNDS OR ACCOUNTS REQUIRED BY LENDER TO BE MAINTAINED BY PURCHASER IN
CONNECTION WITH THE LOAN AFTER THE LOAN ASSUMPTION AND RELEASE (THE “ REQUIRED
LOAN FUND AMOUNTS”).


4.7.7    PURCHASER AGREES TO USE COMMERCIALLY REASONABLE EFFORTS TO DELIVER TO
LENDER ALL DOCUMENTS AND INFORMATION REQUIRED BY THE ASSUMED LOAN DOCUMENTS, AND
SUCH OTHER INFORMATION OR DOCUMENTATION AS LENDER REASONABLY MAY REQUEST,
INCLUDING, WITHOUT LIMITATION, FINANCIAL STATEMENTS, INCOME TAX RETURNS AND
OTHER FINANCIAL INFORMATION FOR PURCHASER AND ANY REQUIRED GUARANTOR.  SELLER
AGREES THAT IT WILL COOPERATE WITH PURCHASER AND LENDER, AT NO COST OR EXPENSE
TO SELLER, IN CONNECTION WITH PURCHASER’S APPLICATION TO LENDER FOR APPROVAL OF
THE LOAN ASSUMPTION AND RELEASE.


4.7.8    IF REQUIRED BY LENDER, NO LATER THAN 10 DAYS AFTER THE EFFECTIVE DATE,
PURCHASER SHALL ORDER A PHASE I ENVIRONMENTAL STUDY AND A PROPERTY CONDITION
ASSESSMENT REPORT FOR THE PROPERTY (PREPARED BY AN ENVIRONMENTAL
ENGINEER/ENGINEERING FIRM REASONABLY ACCEPTABLE TO LENDER), AND SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE SAME TO BE DELIVERED TO SELLER AND
LENDER NO LATER THAN 10 DAYS PRIOR TO THE CLOSING DATE IN CONNECTION WITH AND AS
A PRECONDITION TO THE LOAN ASSUMPTION AND RELEASE.


4.7.9    PURCHASER SHALL USE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN THE LOAN
ASSUMPTION AND RELEASE ON OR BEFORE THE DATE WHICH IS SIXTY (60) DAYS AFTER THE
EFFECTIVE DATE (THE “ LOAN ASSUMPTION APPROVAL PERIOD”).

4.7.9.1 IF PURCHASER DOES NOT OBTAIN THE CONSENT OF THE LENDER TO THE LOAN
ASSUMPTION AND RELEASE ON OR BEFORE THE EXPIRATION OF THE LOAN ASSUMPTION
APPROVAL PERIOD, THEN PURCHASER SHALL HAVE THE RIGHT, EXERCISABLE ON OR BEFORE
THE EXPIRATION OF THE LOAN ASSUMPTION APPROVAL PERIOD, TO GIVE ESCROW AGENT
NOTICE TERMINATING THIS CONTRACT BASED SOLELY ON THE FACT THAT THE LOAN
ASSUMPTION AND RELEASE HAS NOT BEEN APPROVED BY THE LENDER. IF PURCHASER TIMELY
EXERCISES SUCH TERMINATION RIGHT, THEN (I) THE NON-REFUNDABLE DEPOSIT SHALL BE
PAID TO SELLER AS CONSIDERATION FOR SELLER ENTERING INTO THIS CONTRACT, (II) THE
REMAINDER OF THE DEPOSIT SHALL BE PAID TO PURCHASER AND (III) THIS CONTRACT
SHALL BE OF NO FURTHER FORCE AND EFFECT, SUBJECT TO AND EXCEPT FOR THE SURVIVAL
PROVISIONS.

4.7.9.2 IF PURCHASER FAILS TO DELIVER TO SELLER A WRITTEN NOTICE OF TERMINATION
PRIOR TO THE EXPIRATION OF THE LOAN ASSUMPTION APPROVAL PERIOD IN ACCORDANCE
WITH THE TERMS OF THIS SECTION 4.7.9, THEN PURCHASER'S RIGHT TO TERMINATE THIS
CONTRACT UNDER THIS SECTION 4.7.9 SHALL BE PERMANENTLY WAIVED, THIS CONTRACT
SHALL REMAIN IN FULL FORCE AND EFFECT, AND PURCHASER SHALL HAVE NO FURTHER RIGHT
TO TERMINATE THIS CONTRACT ON ACCOUNT OF PURCHASER’S INABILITY OR FAILURE TO
OBTAIN THE LOAN ASSUMPTION AND RELEASE.


4.8       AIMCO PURCHASE MONEY LOAN.


4.8.1    AT THE CLOSING, AND SUBJECT TO THE PROVISIONS OF SECTIONS 4.8.3 AND
4.8.4 BELOW, SELLER SHALL MAKE, OR CAUSE AN AFFILIATE OF SELLER (THE ENTITY
MAKING THE AIMCO LOAN BEING HEREIN CALLED “AIMCO LENDER”) TO MAKE, A LOAN TO
PURCHASER (THE “AIMCO LOAN”) IN THE PRINCIPAL AMOUNT OF TWO MILLION FIVE HUNDRED
THOUSAND DOLLARS ($2,500,000), WHICH LOAN SHALL BE MADE BY THE AIMCO LENDER TO
PURCHASER ON THE FOLLOWING TERMS: (A) MONTHLY PAYMENTS OF INTEREST ONLY SHALL BE
DUE AT AN INTEREST RATE OF FIVE PERCENT (5%) PER ANNUM FROM THE CLOSING DATE
THROUGH [SEPTEMBER 1, 2012], (B) THE OUTSTANDING PRINCIPAL BALANCE OF THE AIMCO
LOAN, TOGETHER WITH ALL ACCRUED AND UNPAID INTEREST THEREON, SHALL BE DUE AND
PAYABLE IN FULL ON [SEPTEMBER 1, 2012] AND (C) THE AIMCO LOAN SHALL BE SECURED
BY A SECOND LIEN MORTGAGE ON THE PROPERTY, SUBJECT ONLY TO THE PERMITTED
EXCEPTIONS.


4.8.2    AT THE CLOSING, PURCHASER SHALL EXECUTE AND DELIVER TO THE AIMCO LENDER
(OR CAUSE TO BE SO EXECUTED AND DELIVERED, AS THE CASE MAY BE) THE FOLLOWING
LOAN DOCUMENTS FOR THE AIMCO LOAN (THE “ AIMCO LOAN DOCUMENTS”): 

4.8.2.1 A PROMISSORY NOTE EXECUTED BY THE PURCHASER IN THE FORM ATTACHED HERETO
AS EXHIBIT I, EVIDENCING THE AIMCO LOAN;

4.8.2.2 A MORTGAGE EXECUTED BY THE PURCHASER IN THE FORM ATTACHED HERETO AS
EXHIBIT J, SECURING THE AIMCO LOAN (THE “AIMCO LOAN SECURITY INSTRUMENT”);

4.8.2.3 A NON-RECOURSE CARVEOUT GUARANTY EXECUTED BY THE GUARANTOR IN THE FORM
ANNEXED HERETO AS EXHIBIT K;

4.8.2.4 AN ENVIRONMENTAL INDEMNITY AGREEMENT EXECUTED BY THE GUARANTOR IN THE
FORM ANNEXED HERETO AS EXHIBIT L;

4.8.2.5 AN OPINION LETTER FROM COUNSEL TO PURCHASER, SUBSTANTIALLY IN THE FORM
ANNEXED HERETO AS EXHIBIT M;  AND

4.8.2.6 SUCH OTHER CONSENTS OR AUTHORIZING DOCUMENTS AS THE AIMCO LENDER MAY
REASONABLY REQUEST TO EVIDENCE THAT THE AIMCO LOAN DOCUMENTS HAVE BEEN DULY
AUTHORIZED BY THE PURCHASER AND THE GUARANTOR.


4.8.3    AT THE CLOSING PURCHASER SHALL PAY ALL MORTGAGE RECORDING TAXES AND
RECORDING FEES INCIDENT TO THE RECORDING OF THE AIMCO LOAN SECURITY INSTRUMENT
AND THE FILING FEES FOR ANY FINANCING STATEMENTS DELIVERED IN CONNECTION
THEREWITH.  IN ADDITION, PURCHASER, AT ITS EXPENSE, SHALL AT THE CLOSING OBTAIN
FOR THE AIMCO LENDER A LENDER’S POLICY OF TITLE INSURANCE FROM THE TITLE
INSURER, INSURING THE AIMCO LOAN SECURITY INSTRUMENT AS A SECOND PRIORITY
MORTGAGE LIEN ON THE PROPERTY (SUBJECT ONLY TO THE PERMITTED EXCEPTIONS). 
PURCHASER SHALL BE RESPONSIBLE FOR ALL FEES AND EXPENSES CHARGED BY LENDER IN
CONNECTION WITH THE AIMCO LOAN (INCLUDING, WITHOUT LIMITATION, ALL FEES CHARGED
BY THE LENDER PURSUANT TO THE ASSUMED DEED OF TRUST).  THE PROVISIONS OF THIS
SECTION 4.8.3 SHALL SURVIVE THE TERMINATION OF THIS CONTRACT AND THE CLOSING.


4.8.4    AIMCO LENDER SHALL NOT BE OBLIGATED TO MAKE THE AIMCO LOAN UNLESS
PURCHASER HAS OBTAINED THE CONSENT OF THE LENDER TO THE MAKING OF THE AIMCO LOAN
AND THE RECORDING OF THE AIMCO LOAN SECURITY INSTRUMENT AS A SECOND PRIORITY
LIEN AGAINST THE PROPERTY.


4.9       PURCHASER FINANCING.

  Subject to the terms of Sections 4.7 and 4.8 above, Purchaser assumes full
responsibility to obtain the funds required for settlement, and neither
Purchaser’s obtaining the consent of Lender to the Loan Assumption and Release
nor Purchaser’s acquisition of such funds shall be a contingency or condition
precedent to the Closing or Purchaser’s obligations under this Contract.


ARTICLE V
CLOSING


5.1       CLOSING DATE.


5.1.1    THE CLOSING SHALL OCCUR ON OCTOBER 13, 2009 AT THE TIME SET FORTH IN
SECTION 2.2.5 (THE “CLOSING DATE”) THROUGH AN ESCROW WITH ESCROW AGENT, WHEREBY
SELLER, PURCHASER AND THEIR ATTORNEYS NEED NOT BE PHYSICALLY PRESENT AT THE
CLOSING AND MAY DELIVER DOCUMENTS BY OVERNIGHT AIR COURIER OR OTHER MEANS. 
NOTWITHSTANDING THE FOREGOING TO THE CONTRARY, SELLER SHALL HAVE THE OPTION, BY
DELIVERING WRITTEN NOTICE TO PURCHASER, TO EXTEND THE CLOSING DATE TO THE LAST
BUSINESS DAY OF THE MONTH IN WHICH THE CLOSING DATE OTHERWISE WOULD OCCUR
PURSUANT TO THE PRECEDING SENTENCE.


5.1.2    PURCHASER SHALL HAVE THE RIGHT, BY DELIVERING WRITTEN NOTICE (“
PURCHASER’S FIRST ADJOURNMENT NOTICE”) TO SELLER NOT LATER THAN OCTOBER 8, 2009,
TO ADJOURN THE CLOSING DATE TO A BUSINESS DAY NOT LATER THAN NOVEMBER 12, 2009,
PROVIDED THAT PURCHASER SHALL, CONCURRENTLY WITH THE DELIVERY OF PURCHASER’S
FIRST ADJOURNMENT NOTICE, (A) DELIVER TO ESCROW AGENT AN ADDITIONAL DEPOSIT OF
$250,000.00 (THE “ FIRST ADJOURNMENT DEPOSIT”) AND (B) DELIVER TO ESCROW AGENT
THE ADJOURNMENT NOTICE AND THE ADJOURNMENT DEPOSIT REQUIRED UNDER SECTION 5.1.2
OF THE SOLANA CONTRACT.  THE FIRST ADJOURNMENT DEPOSIT SHALL BE DEEMED TO BE
PART OF THE DEPOSIT.


5.1.3    IF PURCHASER HAS DELIVERED PURCHASER’S FIRST ADJOURNMENT NOTICE AND
FIRST ADJOURNMENT DEPOSIT PURSUANT TO SECTION 5.1.2 ABOVE, THEN PURCHASER SHALL
HAVE THE FURTHER RIGHT, BY DELIVERING WRITTEN NOTICE (“ PURCHASER’S SECOND
ADJOURNMENT NOTICE”) TO SELLER NOT LATER THAN NOVEMBER 6, 2009, TO ADJOURN THE
CLOSING DATE TO A BUSINESS DAY NOT LATER THAN DECEMBER 14, 2009, PROVIDED THAT
PURCHASER SHALL, CONCURRENTLY WITH THE DELIVERY OF PURCHASER’S SECOND
ADJOURNMENT NOTICE, DELIVER TO ESCROW AGENT AN ADDITIONAL DEPOSIT OF $250,000
(THE “ SECOND ADJOURNMENT DEPOSIT”).  THE SECOND ADJOURNMENT DEPOSIT SHALL BE
DEEMED TO BE PART OF THE DEPOSIT.


5.1.4    SELLER AND PURCHASER ACKNOWLEDGE AND AGREE THAT THE CLOSING UNDER THE
SOLANA CONTRACT (AS HEREINAFTER DEFINED) MUST OCCUR CONCURRENTLY WITH OR BEFORE
THE CLOSING UNDER THIS CONTRACT, AND THAT THE FOREGOING IS A MATERIAL TERM OF
THIS CONTRACT WITHOUT WHICH SELLER WOULD NOT HAVE AGREED TO ENTER INTO THIS
CONTRACT.  NOTWITHSTANDING ANYTHING CONTAINED IN THIS CONTRACT TO THE CONTRARY,
IF, AS OF ANY DATE, THE THEN CURRENT SCHEDULED CLOSING DATE UNDER THE SOLANA
CONTRACT IS, FOR ANY REASON, LATER THAN THE THEN CURRENT SCHEDULED CLOSING DATE
UNDER THIS CONTRACT, THEN THE SCHEDULED CLOSING DATE UNDER THIS CONTRACT SHALL
AUTOMATICALLY BE ADJOURNED TO (AND SHALL BE) THE THEN CURRENT SCHEDULED CLOSING
DATE UNDER THE SOLANA CONTRACT.  IF THE SCHEDULED CLOSING DATE UNDER THE SOLANA
CONTRACT HAS BEEN ADJOURNED BY THE SOLANA PURCHASER (AS HEREINAFTER DEFINED)
PURSUANT TO THE TERMS OF SECTION 5.1.2 OF THE SOLANA CONTRACT, THEN PURCHASER
SHALL BE DEEMED TO HAVE AUTOMATICALLY EXERCISED PURCHASER’S ADJOURNMENT RIGHT
UNDER SECTION 5.1.2 ABOVE (REGARDLESS OF WHETHER OR NOT PURCHASER HAS DELIVERED
PURCHASER’S FIRST ADJOURNMENT NOTICE), AND PURCHASER SHALL IMMEDIATELY POST THE
FIRST ADJOURNMENT DEPOSIT PURSUANT TO THE TERMS OF SECTION 5.1.2 ABOVE.


5.2       SELLER CLOSING DELIVERIES.

  No later than 1 Business Day prior to the Closing Date, Seller shall deliver
to Escrow Agent each of the following items:


5.2.1    SPECIAL WARRANTY DEED (THE “DEED”) IN THE FORM ATTACHED AS EXHIBIT B TO
PURCHASER, SUBJECT TO THE PERMITTED EXCEPTIONS.


5.2.2    A BILL OF SALE IN THE FORM ATTACHED AS EXHIBIT C.


5.2.3    A GENERAL ASSIGNMENT IN THE FORM ATTACHED AS EXHIBIT D (THE “ GENERAL
ASSIGNMENT”).


5.2.4    AN ASSIGNMENT OF LEASES AND SECURITY DEPOSITS IN THE FORM ATTACHED AS
EXHIBIT E (THE “LEASES ASSIGNMENT”).


5.2.5    SELLER’S CLOSING STATEMENT.


5.2.6    A TITLE AFFIDAVIT OR AN INDEMNITY FORM REASONABLY ACCEPTABLE TO SELLER,
WHICH IS SUFFICIENT TO ENABLE TITLE INSURER TO DELETE THE STANDARD PRE-PRINTED
EXCEPTIONS TO THE TITLE INSURANCE POLICY TO BE ISSUED PURSUANT TO THE TITLE
COMMITMENT.


5.2.7    A CERTIFICATION OF SELLER’S NON-FOREIGN STATUS PURSUANT TO SECTION 1445
OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


5.2.8    RESOLUTIONS, CERTIFICATES OF GOOD STANDING, AND SUCH OTHER
ORGANIZATIONAL DOCUMENTS AS TITLE INSURER SHALL REASONABLY REQUIRE EVIDENCING
SELLER’S AUTHORITY TO CONSUMMATE THIS TRANSACTION.


5.2.9    UPDATED RENT ROLL FROM SELLER EFFECTIVE AS OF A DATE NO MORE THAN 3
BUSINESS DAYS PRIOR TO THE CLOSING DATE; PROVIDED, HOWEVER, THAT THE CONTENT OF
SUCH UPDATED RENT ROLL SHALL IN NO EVENT EXPAND OR MODIFY THE CONDITIONS TO
PURCHASER’S OBLIGATION TO CLOSE AS SPECIFIED UNDER SECTION 8.1.


5.2.10  UPDATED PROPERTY CONTRACTS LIST FROM SELLER EFFECTIVE AS OF A DATE NO
MORE THAN 3 BUSINESS DAYS PRIOR TO THE CLOSING DATE; PROVIDED, HOWEVER, THAT THE
CONTENT OF SUCH UPDATED PROPERTY CONTRACTS LIST SHALL IN NO EVENT EXPAND OR
MODIFY THE CONDITIONS TO PURCHASER’S OBLIGATION TO CLOSE AS SPECIFIED UNDER
SECTION 8.1.


5.2.11  SUCH OTHER DOCUMENTS AS ARE REASONABLY NECESSARY TO CONSUMMATE THE
TRANSACTIONS HEREIN CONTEMPLATED IN ACCORDANCE WITH THE TERMS OF THIS CONTRACT.


5.3       PURCHASER CLOSING DELIVERIES.

  No later than 1 Business Day prior to the Closing Date (except for the balance
of the Purchase Price which is to be delivered at the time specified in
Section 2.2.3), Purchaser shall deliver to the Escrow Agent (for disbursement to
Seller upon the Closing) the following items:


5.3.1    THE FULL PURCHASE PRICE FOR THE PROPERTY, WITH CREDIT FOR THE AMOUNT OF
THE DEPOSIT AND THE LOAN BALANCE, PLUS OR MINUS THE ADJUSTMENTS OR PRORATIONS
REQUIRED BY THIS CONTRACT.


5.3.2    A TITLE AFFIDAVIT OR AN INDEMNITY FORM (PERTAINING TO PURCHASER’S
ACTIVITY ON THE PROPERTY PRIOR TO CLOSING), REASONABLY ACCEPTABLE TO PURCHASER,
WHICH IS SUFFICIENT TO ENABLE TITLE INSURER TO DELETE THE STANDARD PRE-PRINTED
EXCEPTIONS TO THE TITLE INSURANCE POLICY TO BE ISSUED PURSUANT TO THE TITLE
COMMITMENT.


5.3.3    ANY DECLARATION OR OTHER STATEMENT WHICH MAY BE REQUIRED TO BE
SUBMITTED TO THE LOCAL ASSESSOR.


5.3.4    PURCHASER’S CLOSING STATEMENT.


5.3.5    A COUNTERSIGNED COUNTERPART OF THE GENERAL ASSIGNMENT.


5.3.6    A COUNTERSIGNED COUNTERPART OF THE LEASES ASSIGNMENT.


5.3.7    NOTIFICATION LETTERS TO ALL TENANTS AT THE PROPERTY PREPARED AND
EXECUTED BY PURCHASER IN THE FORM ATTACHED HERETO AS EXHIBIT G, WHICH SHALL BE
DELIVERED TO ALL TENANTS BY PURCHASER IMMEDIATELY AFTER CLOSING.


5.3.8    RESOLUTIONS, CERTIFICATES OF GOOD STANDING, AND SUCH OTHER
ORGANIZATIONAL DOCUMENTS AS TITLE INSURER SHALL REASONABLY REQUIRE EVIDENCING
PURCHASER’S AUTHORITY TO CONSUMMATE THIS TRANSACTION.


5.3.9    ALL DOCUMENTS, INSTRUMENTS, GUARANTIES, ASSUMPTION LENDER FEES,
REQUIRED LOAN FUND AMOUNTS, AND OTHER ITEMS OR FUNDS REQUIRED BY LENDER TO CAUSE
THE LOAN ASSUMPTION AND RELEASE.


5.3.10  RESOLUTIONS, LIMITED LIABILITY COMPANY CONSENTS, CERTIFICATES OF GOOD
STANDING, AND SUCH OTHER ORGANIZATIONAL DOCUMENTS AS TITLE INSURER AND THE AIMCO
LENDER SHALL REASONABLY REQUIRE EVIDENCING PURCHASER'S AUTHORITY TO CONSUMMATE
THIS TRANSACTION AND THE AIMCO LOAN.


5.3.11  THE AIMCO LOAN DOCUMENTS.


5.3.12  A LENDER’S POLICY OF TITLE INSURANCE FROM THE TITLE INSURER, INSURING
THE AIMCO LOAN SECURITY INSTRUMENT AS A SECOND PRIORITY MORTGAGE LIEN ON THE
PROPERTY (SUBJECT ONLY TO THE PERMITTED EXCEPTIONS).


5.3.13  EITHER (X) A DUPLICATE INSURANCE POLICY FOR ALL HAZARD INSURANCE (AS
SUCH TERM IS DEFINED IN SECTION 19(A) OF THE AIMCO LOAN SECURITY INSTRUMENT) OR
(Y) A ACORD CERTIFICATE OF INSURANCE EVIDENCING TO THE SATISFACTION OF THE AIMCO
LENDER ALL HAZARD INSURANCE REQUIRED UNDER THE AIMCO LOAN SECURITY INSTRUMENT,
IN EITHER CASE NAMING THE AIMCO LENDER AS AN ADDITIONAL INSURED FOR ALL
COMMERCIAL LIABILITY INSURANCE AND INCLUDING A NON-CONTRIBUTING, NON-REPORTING
MORTGAGEE CLAUSE IN FAVOR OF THE AIMCO LENDER WITH RESPECT TO THE PROPERTY
DAMAGE INSURANCE FOR THE PROPERTY, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY
TO THE AIMCO LENDER.


5.3.14  SUCH OTHER DOCUMENTS AS ARE REASONABLY NECESSARY TO CONSUMMATE THE
TRANSACTIONS HEREIN CONTEMPLATED IN ACCORDANCE WITH THE TERMS OF THIS CONTRACT.


5.4 CLOSING PRORATIONS AND ADJUSTMENTS.


5.4.1    GENERAL.  ALL NORMAL AND CUSTOMARILY PRORATABLE ITEMS, INCLUDING,
WITHOUT LIMITATION, COLLECTED RENTS, OPERATING EXPENSES, PERSONAL PROPERTY
TAXES, OTHER OPERATING EXPENSES AND FEES, SHALL BE PRORATED AS OF THE CLOSING
DATE, SELLER BEING CHARGED OR CREDITED, AS APPROPRIATE, FOR ALL OF THE SAME
ATTRIBUTABLE TO THE PERIOD UP TO THE CLOSING DATE (AND CREDITED FOR ANY AMOUNTS
PAID BY SELLER ATTRIBUTABLE TO THE PERIOD ON OR AFTER THE CLOSING DATE, IF
ASSUMED BY PURCHASER) AND PURCHASER BEING RESPONSIBLE FOR, AND CREDITED OR
CHARGED, AS THE CASE MAY BE, FOR ALL OF THE SAME ATTRIBUTABLE TO THE PERIOD ON
AND AFTER THE CLOSING DATE.  SELLER SHALL PREPARE A PRORATION SCHEDULE (THE “
PRORATION SCHEDULE”) OF THE ADJUSTMENTS DESCRIBED IN THIS SECTION 5.4 PRIOR TO
CLOSING.


5.4.2    OPERATING EXPENSES.  ALL OF THE OPERATING, MAINTENANCE, TAXES (OTHER
THAN REAL ESTATE TAXES), AND OTHER EXPENSES INCURRED IN OPERATING THE PROPERTY
THAT SELLER CUSTOMARILY PAYS, AND ANY OTHER COSTS INCURRED IN THE ORDINARY
COURSE OF BUSINESS FOR THE MANAGEMENT AND OPERATION OF THE PROPERTY, SHALL BE
PRORATED ON AN ACCRUAL BASIS.  SELLER SHALL PAY ALL SUCH EXPENSES THAT ACCRUE
PRIOR TO THE CLOSING DATE AND PURCHASER SHALL PAY ALL SUCH EXPENSES THAT ACCRUE
FROM AND AFTER THE CLOSING DATE.


5.4.3    UTILITIES.  THE FINAL READINGS AND FINAL BILLINGS FOR UTILITIES WILL BE
MADE IF POSSIBLE AS OF THE CLOSING DATE, IN WHICH CASE SELLER SHALL PAY ALL SUCH
BILLS AS OF THE CLOSING DATE AND NO PRORATION SHALL BE MADE AT THE CLOSING WITH
RESPECT TO UTILITY BILLS.  OTHERWISE, A PRORATION SHALL BE MADE BASED UPON THE
PARTIES’ REASONABLE GOOD FAITH ESTIMATE.  SELLER SHALL BE ENTITLED TO THE RETURN
OF ANY DEPOSIT(S) POSTED BY IT WITH ANY UTILITY COMPANY, AND SELLER SHALL NOTIFY
EACH UTILITY COMPANY SERVING THE PROPERTY TO TERMINATE SELLER’S ACCOUNT,
EFFECTIVE AS OF NOON ON THE CLOSING DATE.


5.4.4    REAL ESTATE TAXES.  ANY REAL ESTATE AD VALOREM OR SIMILAR TAXES FOR THE
PROPERTY, OR ANY INSTALLMENT OF ASSESSMENTS PAYABLE IN INSTALLMENTS WHICH
INSTALLMENT IS PAYABLE IN THE CALENDAR YEAR OF CLOSING, SHALL BE PRORATED TO THE
DATE OF CLOSING, BASED UPON ACTUAL DAYS INVOLVED.  THE PRORATION OF REAL
PROPERTY TAXES OR INSTALLMENTS OF ASSESSMENTS SHALL BE BASED UPON THE ASSESSED
VALUATION AND TAX RATE FIGURES (ASSUMING PAYMENT AT THE EARLIEST TIME TO ALLOW
FOR THE MAXIMUM POSSIBLE DISCOUNT) FOR THE YEAR IN WHICH THE CLOSING OCCURS TO
THE EXTENT THE SAME ARE AVAILABLE; PROVIDED, HOWEVER, THAT IN THE EVENT THAT
ACTUAL FIGURES (WHETHER FOR THE ASSESSED VALUE OF THE PROPERTY OR FOR THE TAX
RATE) FOR THE YEAR OF CLOSING ARE NOT AVAILABLE AT THE CLOSING DATE, THE
PRORATION SHALL BE MADE USING FIGURES FROM THE PRECEDING YEAR (ASSUMING PAYMENT
AT THE EARLIEST TIME TO ALLOW FOR THE MAXIMUM POSSIBLE DISCOUNT).  THE PRORATION
OF REAL PROPERTY TAXES OR INSTALLMENTS OF ASSESSMENTS SHALL BE FINAL AND NOT
SUBJECT TO RE-ADJUSTMENT AFTER CLOSING.


5.4.5    PROPERTY CONTRACTS.  PURCHASER SHALL ASSUME AT CLOSING THE OBLIGATIONS
UNDER THE PROPERTY CONTRACTS ASSUMED BY PURCHASER; HOWEVER, OPERATING EXPENSES
SHALL BE PRORATED UNDER SECTION 5.4.2.


5.4.6    LEASES.

5.4.6.1 ALL COLLECTED RENT (WHETHER FIXED MONTHLY RENTALS, ADDITIONAL RENTALS,
ESCALATION RENTALS, RETROACTIVE RENTALS, OPERATING COST PASS-THROUGHS OR OTHER
SUMS AND CHARGES PAYABLE BY TENANTS UNDER THE LEASES), INCOME AND EXPENSES FROM
ANY PORTION OF THE PROPERTY SHALL BE PRORATED AS OF THE CLOSING DATE.  PURCHASER
SHALL RECEIVE ALL COLLECTED RENT AND INCOME ATTRIBUTABLE TO DATES FROM AND AFTER
THE CLOSING DATE.  SELLER SHALL RECEIVE ALL COLLECTED RENT AND INCOME
ATTRIBUTABLE TO DATES PRIOR TO THE CLOSING DATE.  NOTWITHSTANDING THE FOREGOING,
NO PRORATIONS SHALL BE MADE IN RELATION TO EITHER (A) NON-DELINQUENT RENTS WHICH
HAVE NOT BEEN COLLECTED AS OF THE CLOSING DATE, OR (B) DELINQUENT RENTS
EXISTING, IF ANY, AS OF THE CLOSING DATE (THE FOREGOING (A) AND (B) REFERRED TO
HEREIN AS THE “ UNCOLLECTED RENTS”).  IN ADJUSTING FOR UNCOLLECTED RENTS, NO
ADJUSTMENTS SHALL BE MADE IN SELLER’S FAVOR FOR RENTS WHICH HAVE ACCRUED AND ARE
UNPAID AS OF THE CLOSING, BUT PURCHASER SHALL PAY TO SELLER SUCH ACCRUED
UNCOLLECTED RENTS AS AND WHEN COLLECTED BY PURCHASER.  PURCHASER AGREES TO BILL
TENANTS OF THE PROPERTY FOR ALL UNCOLLECTED RENTS AND TO TAKE REASONABLE ACTIONS
TO COLLECT UNCOLLECTED RENTS.  NOTWITHSTANDING THE FOREGOING, PURCHASER’S
OBLIGATION TO COLLECT UNCOLLECTED RENTS SHALL BE LIMITED TO UNCOLLECTED RENTS OF
NOT MORE THAN 90 DAYS PAST DUE, AND PURCHASER’S COLLECTION OF RENTS SHALL BE
APPLIED, FIRST, TOWARDS CURRENT RENT DUE AND OWING UNDER THE LEASES, AND SECOND,
TO UNCOLLECTED RENTS.  AFTER THE CLOSING, SELLER SHALL CONTINUE TO HAVE THE
RIGHT, BUT NOT THE OBLIGATION, IN ITS OWN NAME, TO DEMAND PAYMENT OF AND TO
COLLECT UNCOLLECTED RENTS OWED TO SELLER BY ANY TENANT, WHICH RIGHT SHALL
INCLUDE, WITHOUT LIMITATION, THE RIGHT TO CONTINUE OR COMMENCE LEGAL ACTIONS OR
PROCEEDINGS AGAINST ANY TENANT AND THE DELIVERY OF THE LEASES ASSIGNMENT SHALL
NOT CONSTITUTE A WAIVER BY SELLER OF SUCH RIGHT; PROVIDED HOWEVER, THAT THE
FOREGOING RIGHT OF SELLER SHALL BE LIMITED TO ACTIONS SEEKING MONETARY DAMAGES
AND, IN NO EVENT, SHALL SELLER SEEK TO EVICT ANY TENANTS IN ANY ACTION TO
COLLECT UNCOLLECTED RENTS.  PURCHASER AGREES TO COOPERATE WITH SELLER IN
CONNECTION WITH ALL EFFORTS BY SELLER TO COLLECT SUCH UNCOLLECTED RENTS AND TO
TAKE ALL STEPS, WHETHER BEFORE OR AFTER THE CLOSING DATE, AS MAY BE NECESSARY TO
CARRY OUT THE INTENTION OF THE FOREGOING, INCLUDING, WITHOUT LIMITATION, THE
DELIVERY TO SELLER, WITHIN 7 DAYS AFTER A WRITTEN REQUEST, OF ANY RELEVANT BOOKS
AND RECORDS (INCLUDING, WITHOUT LIMITATION, RENT STATEMENTS, RECEIPTED BILLS AND
COPIES OF TENANT CHECKS USED IN PAYMENT OF SUCH RENT), THE EXECUTION OF ANY AND
ALL CONSENTS OR OTHER DOCUMENTS, AND THE UNDERTAKING OF ANY ACT REASONABLY
NECESSARY FOR THE COLLECTION OF SUCH UNCOLLECTED RENTS BY SELLER; PROVIDED,
HOWEVER, THAT PURCHASER’S OBLIGATION TO COOPERATE WITH SELLER PURSUANT TO THIS
SENTENCE SHALL NOT OBLIGATE PURCHASER TO TERMINATE ANY TENANT LEASE WITH AN
EXISTING TENANT OR EVICT ANY EXISTING TENANT FROM A PROPERTY.

5.4.6.2 AT CLOSING, PURCHASER SHALL RECEIVE A CREDIT AGAINST THE PURCHASE PRICE
IN AN AMOUNT EQUAL TO THE RECEIVED AND UNAPPLIED BALANCE OF ALL CASH (OR CASH
EQUIVALENT) TENANT DEPOSITS, INCLUDING, BUT NOT LIMITED TO, SECURITY, DAMAGE OR
OTHER REFUNDABLE DEPOSITS PAID BY ANY OF THE TENANTS TO SECURE THEIR RESPECTIVE
OBLIGATIONS UNDER THE LEASES, TOGETHER, IN ALL CASES, WITH ANY INTEREST PAYABLE
TO THE TENANTS THEREUNDER AS MAY BE REQUIRED BY THEIR RESPECTIVE TENANT LEASE OR
STATE LAW (THE “ TENANT SECURITY DEPOSIT BALANCE”).  ANY CASH (OR CASH
EQUIVALENTS) HELD BY SELLER WHICH CONSTITUTES THE TENANT SECURITY DEPOSIT
BALANCE SHALL BE RETAINED BY SELLER IN EXCHANGE FOR THE FOREGOING CREDIT AGAINST
THE PURCHASE PRICE AND SHALL NOT BE TRANSFERRED BY SELLER PURSUANT TO THIS
CONTRACT (OR ANY OF THE DOCUMENTS DELIVERED AT CLOSING), BUT THE OBLIGATION WITH
RESPECT TO THE TENANT SECURITY DEPOSIT BALANCE NONETHELESS SHALL BE ASSUMED BY
PURCHASER.  THE TENANT SECURITY DEPOSIT BALANCE SHALL NOT INCLUDE ANY
NON-REFUNDABLE DEPOSITS OR FEES PAID BY TENANTS TO THE SELLER, EITHER PURSUANT
TO THE LEASES OR OTHERWISE.


5.4.7    EXISTING LOANS.  SELLER SHALL BE RESPONSIBLE FOR ALL PRINCIPAL REQUIRED
TO BE PAID UNDER THE TERMS OF THE NOTE PRIOR TO CLOSING, TOGETHER WITH ALL
INTEREST ACCRUED UNDER THE NOTE PRIOR TO CLOSING, ALL OF WHICH MAY BE A CREDIT
AGAINST THE PURCHASE PRICE AS PROVIDED IN SECTION 2.2.3.  PURCHASER SHALL BE
RESPONSIBLE FOR ALL ASSUMPTION LENDER FEES, REQUIRED LOAN FUND AMOUNTS, AND ALL
OTHER FEES, PENALTIES, INTEREST AND OTHER AMOUNTS DUE AND OWING UNDER THE
ASSUMED LOAN DOCUMENTS AS A RESULT OF THE LOAN ASSUMPTION AND RELEASE.  AS SET
FORTH IN SECTION 4.7.6, ANY EXISTING RESERVES, IMPOUNDS AND OTHER ACCOUNTS
MAINTAINED IN CONNECTION WITH THE LOAN SHALL BE ASSIGNED TO PURCHASER, AND AT
CLOSING, PURCHASER SHALL REIMBURSE SELLER IN AN AMOUNT EQUAL TO THE BALANCE OF
SUCH RESERVES, IMPOUNDS AND ACCOUNTS SO ASSIGNED.


5.4.8    INSURANCE.  NO PRORATION SHALL BE MADE IN RELATION TO INSURANCE
PREMIUMS AND INSURANCE POLICIES WILL NOT BE ASSIGNED TO PURCHASER.  SELLER SHALL
HAVE THE RISK OF LOSS OF THE PROPERTY UNTIL 11:59 P.M. THE DAY PRIOR TO THE
CLOSING DATE, AFTER WHICH TIME THE RISK OF LOSS SHALL PASS TO PURCHASER AND
PURCHASER SHALL BE RESPONSIBLE FOR OBTAINING ITS OWN INSURANCE THEREAFTER.


5.4.9    EMPLOYEES.  ALL OF SELLER’S AND SELLER’S MANAGER’S ON-SITE EMPLOYEES
SHALL HAVE THEIR EMPLOYMENT AT THE PROPERTY TERMINATED AS OF THE CLOSING DATE.


5.4.10  CLOSING COSTS.  PURCHASER SHALL PAY (A) THE COST OF RECORDING ANY
INSTRUMENTS REQUIRED TO DISCHARGE ANY LIENS OR ENCUMBRANCES AGAINST THE
PROPERTY, (B) ONE-HALF OF ANY PREMIUMS OR FEES REQUIRED TO BE PAID BY PURCHASER
WITH RESPECT TO THE TITLE POLICY PURSUANT TO SECTION 4.1, (C) ALL COSTS OF ANY
ENDORSEMENTS TO THE TITLE POLICY, (D) ONE-HALF OF THE CUSTOMARY CLOSING COSTS OF
THE ESCROW AGENT AND (E) ALL DOCUMENTARY STAMP TAXES DUE IN CONNECTION WITH THE
LOAN ASSUMPTION AND RELEASE.  SELLER SHALL PAY (A) THE DOCUMENTARY STAMP TAXES
DUE IN CONNECTION WITH THE TRANSFER OF THE PROPERTY AND THE RECORDING OF THE
DEED, (B) ONE-HALF (1/2) OF ANY PREMIUMS OR FEES REQUIRED TO BE PAID BY
PURCHASER WITH RESPECT TO THE TITLE POLICY PURSUANT TO SECTION 4.1 AND (C)
ONE-HALF OF THE CUSTOMARY CLOSING COSTS OF THE ESCROW AGENT.


5.4.11  UTILITY CONTRACTS.  IF SELLER HAS ENTERED INTO AN AGREEMENT FOR THE
PURCHASE OF ELECTRICITY, GAS OR OTHER UTILITY SERVICE FOR THE PROPERTY OR A
GROUP OF PROPERTIES (INCLUDING THE PROPERTY) (A “ UTILITY CONTRACT”), OR AN
AFFILIATE OF SELLER HAS ENTERED INTO A UTILITY CONTRACT, EITHER (A) PURCHASER
EITHER SHALL ASSUME THE UTILITY CONTRACT WITH RESPECT TO THE PROPERTY, OR (B)
THE REASONABLY CALCULATED COSTS OF THE UTILITY CONTRACT ATTRIBUTABLE TO THE
PROPERTY FROM AND AFTER THE CLOSING SHALL BE PAID TO SELLER AT THE CLOSING AND
SELLER SHALL REMAIN RESPONSIBLE FOR PAYMENTS UNDER THE UTILITY CONTRACT.


5.4.12  POSSESSION.  POSSESSION OF THE PROPERTY, SUBJECT TO THE LEASES, PROPERTY
CONTRACTS, OTHER THAN TERMINATED CONTRACTS, AND PERMITTED EXCEPTIONS, SHALL BE
DELIVERED TO PURCHASER AT THE CLOSING UPON RELEASE FROM ESCROW OF ALL ITEMS TO
BE DELIVERED BY PURCHASER PURSUANT TO SECTION 5.3.  TO THE EXTENT REASONABLY
AVAILABLE TO SELLER, ORIGINALS OR COPIES OF THE LEASES AND PROPERTY CONTRACTS,
LEASE FILES, WARRANTIES, GUARANTIES, OPERATING MANUALS, KEYS TO THE PROPERTY,
AND SELLER’S BOOKS AND RECORDS RELATING TO THE PROPERTY (OTHER THAN PROPRIETARY
INFORMATION) (COLLECTIVELY, “ SELLER’S PROPERTY-RELATED FILES AND RECORDS”)
REGARDING THE PROPERTY SHALL BE MADE AVAILABLE TO PURCHASER AT THE PROPERTY
AFTER THE CLOSING.  PURCHASER AGREES, FOR A PERIOD OF NOT LESS THAN 3 YEARS
AFTER THE CLOSING (THE “ RECORDS HOLD PERIOD”), TO (A) PROVIDE AND ALLOW SELLER
REASONABLE ACCESS TO SELLER’S PROPERTY-RELATED FILES AND RECORDS FOR PURPOSES OF
INSPECTION AND COPYING THEREOF, AND (B) REASONABLY MAINTAIN AND PRESERVE
SELLER’S PROPERTY-RELATED FILES AND RECORDS.


5.4.13  AIMCO LOAN.  PURCHASER SHALL PAY FOR ALL COSTS ASSOCIATED WITH THE
MAKING OF THE AIMCO LOAN, AS PROVIDED IN SECTION 4.8 ABOVE.


5.5 POST CLOSING ADJUSTMENTS.

  Purchaser or Seller may request that Purchaser and Seller undertake to
re-adjust any item on the Proration Schedule (or any item omitted therefrom),
with the exception of real property taxes which shall be final and not subject
to readjustment, in accordance with the provisions of Section 5.4 of this
Contract; provided, however, that neither party shall have any obligation to
re-adjust any items (a) after the expiration of 60 days after Closing, or (b)
subject to such 60-day period, unless such items exceed $5,000.00 in magnitude
(either individually or in the aggregate) with respect to the Property.


ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER


6.1       SELLER’S REPRESENTATIONS.

  Except, in all cases, for any fact, information or condition disclosed in the
Title Documents, the Permitted Exceptions, the Property Contracts, or the
Materials (other than as set forth in Sections 6.1.5, 6.1.6 or 6.1.7), or which
is otherwise known by Purchaser prior to the Closing, Seller represents and
warrants to Purchaser the following (collectively, the “ Seller’s
Representations”) as of the Effective Date and as of the Closing Date; provided
that Purchaser’s remedies if any such Seller’s Representations are untrue as of
the Closing Date are limited to those set forth in Section  8.1:


6.1.1    SELLER IS VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
STATE OF ITS FORMATION SET FORTH IN THE INITIAL PARAGRAPH OF THIS CONTRACT; AND
SUBJECT TO SECTION 8.2.4 AND THE RECEIPT OF ALL APPROVALS REQUIRED FROM THE
LENDER FOR THE LOAN ASSUMPTION AND RELEASE, HAS OR AT THE CLOSING SHALL HAVE THE
ENTITY POWER AND AUTHORITY TO SELL AND CONVEY THE PROPERTY AND TO EXECUTE THE
DOCUMENTS TO BE EXECUTED BY SELLER AND PRIOR TO THE CLOSING WILL HAVE TAKEN AS
APPLICABLE, ALL CORPORATE, PARTNERSHIP, LIMITED LIABILITY COMPANY OR EQUIVALENT
ENTITY ACTIONS REQUIRED FOR THE EXECUTION AND DELIVERY OF THIS CONTRACT, AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT.  THE COMPLIANCE
WITH OR FULFILLMENT OF THE TERMS AND CONDITIONS HEREOF WILL NOT CONFLICT WITH,
OR RESULT IN A BREACH OF, THE TERMS, CONDITIONS OR PROVISIONS OF, OR CONSTITUTE
A DEFAULT UNDER, ANY CONTRACT TO WHICH SELLER IS A PARTY OR BY WHICH SELLER IS
OTHERWISE BOUND, WHICH CONFLICT, BREACH OR DEFAULT WOULD HAVE A MATERIAL ADVERSE
AFFECT ON SELLER’S ABILITY TO CONSUMMATE THE TRANSACTION CONTEMPLATED BY THIS
CONTRACT OR ON THE PROPERTY.  THIS CONTRACT IS A VALID AND BINDING AGREEMENT
AGAINST SELLER IN ACCORDANCE WITH ITS TERMS;


6.1.2    SELLER IS NOT A “FOREIGN PERSON,” AS THAT TERM IS USED AND DEFINED IN
THE INTERNAL REVENUE CODE, SECTION 1445, AS AMENDED;


6.1.3    TO SELLER’S KNOWLEDGE, THERE ARE NO ACTIONS, PROCEEDINGS, LITIGATION OR
GOVERNMENTAL INVESTIGATIONS OR CONDEMNATION ACTIONS EITHER PENDING OR THREATENED
IN WRITING AGAINST THE PROPERTY, WHICH WILL ADVERSELY IMPACT THE PROPERTY;


6.1.4    TO SELLER’S KNOWLEDGE, SELLER HAS NOT RECEIVED ANY WRITTEN NOTICE OF
ANY MATERIAL DEFAULT BY SELLER UNDER ANY OF THE PROPERTY CONTRACTS THAT WILL NOT
BE TERMINATED ON THE CLOSING DATE;


6.1.5    TO SELLER’S KNOWLEDGE, THE MATERIALS DELIVERED TO PURCHASER AND THAT
HAVE BEEN PREPARED BY SELLER (AS OPPOSED TO MATERIALS PREPARED BY ANY THIRD
PARTIES) ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS.


6.1.6    TO SELLER’S KNOWLEDGE, THE RENT ROLL (AS UPDATED PURSUANT TO
SECTION 5.2.9 IS ACCURATE IN ALL MATERIAL RESPECTS; AND


6.1.7    TO SELLER’S KNOWLEDGE, THE PROPERTY CONTRACTS LIST (AS UPDATED PURSUANT
TO SECTION 5.2.10) IS ACCURATE IN ALL MATERIAL RESPECTS.


6.2 AS-IS.

  Except for Seller’s Representations, the Property is expressly purchased and
sold “AS IS,” “WHERE IS,” and “WITH ALL FAULTS.”  The Purchase Price and the
terms and conditions set forth herein are the result of arm’s-length bargaining
between entities familiar with transactions of this kind, and said price, terms
and conditions reflect the fact that Purchaser shall have the benefit of, and is
not relying upon, any information provided by Seller or Broker or statements,
representations or warranties, express or implied, made by or enforceable
directly against Seller or Broker, including, without limitation, relating to
the value of the Property, the physical or environmental condition of the
Property, any state, federal, county or local law, ordinance, order or permit;
or the suitability, compliance or lack of compliance of the Property with any
regulation, or any other attribute or matter of or relating to the Property
(other than any covenants of title contained in the Deed conveying a Property
and Seller’s Representations).  Purchaser agrees that Seller shall not be
responsible or liable to Purchaser for any defects, errors or omissions, or on
account of any conditions affecting the Property.  Purchaser, its successors and
assigns, and anyone claiming by, through or under Purchaser, hereby fully
releases Seller’s Indemnified Parties from, and irrevocably waives its right to
maintain, any and all claims and causes of action that it or they may now have
or hereafter acquire against any of Seller’s Indemnified Parties with respect to
any and all Losses arising from or related to any defects, errors, omissions or
other conditions affecting the Property.  Purchaser represents and warrants
that, as of the date hereof and as of the Closing Date, it has and shall have
reviewed and conducted such independent analyses, studies (including, without
limitation, environmental studies and analyses concerning the presence of lead,
asbestos, water intrusion and/or fungal growth and any resulting damage, PCBs
and radon in and about the Property), reports, investigations and inspections as
it deems appropriate in connection with the Property.  If Seller provides or has
provided any documents, summaries, opinions or work product of consultants,
surveyors, architects, engineers, title companies, governmental authorities or
any other person or entity with respect to the Property, including, without
limitation, the offering prepared by Broker, Purchaser and Seller agree that
Seller has done so or shall do so only for the convenience of both parties,
Purchaser shall not rely thereon and the reliance by Purchaser upon any such
documents, summaries, opinions or work product shall not create or give rise to
any liability of or against Seller’s Indemnified Parties.  Purchaser
acknowledges and agrees that no representation has been made and no
responsibility is assumed by Seller with respect to current and future
applicable zoning or building code requirements or the compliance of the
Property with any other laws, rules, ordinances or regulations, the financial
earning capacity or expense history of the Property, the continuation of
contracts, continued occupancy levels of the Property, or any part thereof, or
the continued occupancy by tenants of any Leases or, without limiting any of the
foregoing, occupancy at Closing.  Prior to Closing, Seller shall have the right,
but not the obligation, to enforce its rights against any and all Property
occupants, guests or tenants within the normal course of business.  Purchaser
agrees that the departure or removal, prior to Closing, of any of such guests,
occupants or tenants shall not be the basis for, nor shall it give rise to, any
claim on the part of Purchaser, nor shall it affect the obligations of Purchaser
under this Contract in any manner whatsoever; and Purchaser shall close title
and accept delivery of the Deed with or without such tenants in possession and
without any allowance or reduction in the Purchase Price.


6. 3          SURVIVAL OF SELLER’S REPRESENTATIONS.

  Seller and Purchaser agree that Seller’s Representations shall survive Closing
for a period of 9 months (the “ Survival Period”).  Seller shall have no
liability after the Survival Period with respect to the Seller’s Representations
contained herein except to the extent that Purchaser has requested arbitration
against Seller during the Survival Period for breach of any of Seller’s
Representations.  Under no circumstances shall Seller be liable to Purchaser for
more than $500,000 in any individual instance or in the aggregate for all
breaches of Seller’s Representations with respect to the Property.  Purchaser
shall not be entitled to bring any claim for a breach of Seller’s
Representations unless the claim for damages (either in the aggregate or as to
any individual claim) by Purchaser exceeds $5,000.  In the event that Seller
breaches any representation contained in Section 6.1 and Purchaser had knowledge
of such breach prior to the Closing Date, and elected to close regardless,
Purchaser shall be deemed to have waived any right of recovery, and Seller shall
not have any liability in connection therewith.


6.4       DEFINITION OF SELLER’S KNOWLEDGE.

  Any representations and warranties made “to the knowledge of Seller” shall not
be deemed to imply any duty of inquiry.  For purposes of this Contract, the term
Seller’s “ knowledge” shall mean and refer only to actual knowledge of the
Designated Employees and shall not be construed to refer to the knowledge of any
other partner, officer, director, agent, employee or representative of Seller,
or any affiliate of Seller, or to impose upon the Designated Employees any duty
to investigate the matter to which such actual knowledge or the absence thereof
pertains, or to impose upon the Designated Employees any individual personal
liability. 


6.5       REPRESENTATIONS AND WARRANTIES OF PURCHASER.

  For the purpose of inducing Seller to enter into this Contract and to
consummate the sale and purchase of the Property in accordance herewith,
Purchaser represents and warrants to Seller the following as of the Effective
Date and as of the Closing Date:


6.5.1    PURCHASER IS A CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF CALIFORNIA.


6.5.2    PURCHASER, ACTING THROUGH ANY OF ITS OR THEIR DULY EMPOWERED AND
AUTHORIZED OFFICERS OR MEMBERS, HAS ALL NECESSARY ENTITY POWER AND AUTHORITY TO
OWN AND USE ITS PROPERTIES AND TO TRANSACT THE BUSINESS IN WHICH IT IS ENGAGED,
AND HAS FULL POWER AND AUTHORITY TO ENTER INTO THIS CONTRACT, TO EXECUTE AND
DELIVER THE DOCUMENTS AND INSTRUMENTS REQUIRED OF PURCHASER HEREIN, AND TO
PERFORM ITS OBLIGATIONS HEREUNDER; AND NO CONSENT OF ANY OF PURCHASER’S
PARTNERS, DIRECTORS, OFFICERS OR MEMBERS ARE REQUIRED TO SO EMPOWER OR AUTHORIZE
PURCHASER.  THE COMPLIANCE WITH OR FULFILLMENT OF THE TERMS AND CONDITIONS
HEREOF WILL NOT CONFLICT WITH, OR RESULT IN A BREACH OF, THE TERMS, CONDITIONS
OR PROVISIONS OF, OR CONSTITUTE A DEFAULT UNDER, ANY CONTRACT TO WHICH PURCHASER
IS A PARTY OR BY WHICH PURCHASER IS OTHERWISE BOUND, WHICH CONFLICT, BREACH OR
DEFAULT WOULD HAVE A MATERIAL ADVERSE EFFECT ON PURCHASER’S ABILITY TO
CONSUMMATE THE TRANSACTION CONTEMPLATED BY THIS CONTRACT.  THIS CONTRACT IS A
VALID, BINDING AND ENFORCEABLE AGREEMENT AGAINST PURCHASER IN ACCORDANCE WITH
ITS TERMS.


6.5.3    NO PENDING LITIGATION OR LITIGATION THREATENED IN WRITING EXISTS WHICH
IF DETERMINED ADVERSELY WOULD RESTRAIN THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS CONTRACT OR WOULD DECLARE ILLEGAL, INVALID OR NON-BINDING
ANY OF PURCHASER’S OBLIGATIONS OR COVENANTS TO SELLER.


6.5.4    OTHER THAN SELLER’S REPRESENTATIONS, PURCHASER HAS NOT RELIED ON ANY
REPRESENTATION OR WARRANTY MADE BY SELLER OR ANY REPRESENTATIVE OF SELLER
(INCLUDING, WITHOUT LIMITATION, BROKER) IN CONNECTION WITH THIS CONTRACT AND THE
ACQUISITION OF THE PROPERTY.


6.5.5    THE BROKER AND ITS AFFILIATES DO NOT, AND WILL NOT AT THE CLOSING, HAVE
ANY DIRECT OR INDIRECT LEGAL, BENEFICIAL, ECONOMIC OR VOTING INTEREST IN
PURCHASER (OR IN AN ASSIGNEE OF PURCHASER, WHICH PURSUANT TO SECTION 13.3,
ACQUIRES THE PROPERTY AT THE CLOSING), NOR HAS PURCHASER OR ANY AFFILIATE OF
PURCHASER GRANTED (AS OF THE EFFECTIVE DATE OR THE CLOSING DATE) THE BROKER OR
ANY OF ITS AFFILIATES ANY RIGHT OR OPTION TO ACQUIRE ANY DIRECT OR INDIRECT
LEGAL, BENEFICIAL, ECONOMIC OR VOTING INTEREST IN PURCHASER.


6.5.6    PURCHASER IS NOT A PROHIBITED PERSON.


6.5.7    TO PURCHASER’S KNOWLEDGE, NONE OF ITS INVESTORS, AFFILIATES OR BROKERS
OR OTHER AGENTS (IF ANY), ACTING OR BENEFITING IN ANY CAPACITY IN CONNECTION
WITH THIS CONTRACT IS A PROHIBITED PERSON.


6.5.8    THE FUNDS OR OTHER ASSETS PURCHASER WILL TRANSFER TO SELLER UNDER THIS
CONTRACT ARE NOT THE PROPERTY OF, OR ARE NOT BENEFICIALLY OWNED, DIRECTLY OR
INDIRECTLY, BY A PROHIBITED PERSON.


6.5.9    THE FUNDS OR OTHER ASSETS PURCHASER WILL TRANSFER TO SELLER UNDER THIS
CONTRACT ARE NOT THE PROCEEDS OF SPECIFIED UNLAWFUL ACTIVITY AS DEFINED BY 18
U.S.C. § 1956(C)(7).


ARTICLE VII
OPERATION OF THE PROPERTY


7.1       LEASES AND PROPERTY CONTRACTS.

  During the period of time from the Effective Date to the Closing Date, in the
ordinary course of business Seller may enter into new Property Contracts, new
Leases, renew existing Leases or modify, terminate or accept the surrender or
forfeiture of any of the Leases, modify any Property Contracts so long as such
Property Contract is (a) not extended past the Closing unless expressly
authorized by Purchaser or (b) terminable on not more than thirty (30) days’
notice without penalty, or institute and prosecute any available remedies for
default under any Lease or Property Contract without first obtaining the written
consent of Purchaser; provided, however, Seller agrees that any such new
Property Contracts or any new or renewed Leases shall not have a term in excess
of 1 year without the prior written consent of Purchaser, which consent shall
not be unreasonably withheld, conditioned or delayed.


7.2       GENERAL OPERATION OF PROPERTY.

  Except as specifically set forth in this Article VII, Seller shall operate the
Property after the Effective Date in the ordinary course of business, and except
as necessary in Seller’s sole discretion to address (a) any life or safety issue
at the Property or (b) any other matter which, in Seller’s reasonable
discretion, materially adversely affects the use, operation or value of the
Property, Seller will not make any material alterations to the Property or
remove any material Fixtures and Tangible Personal Property without the prior
written consent of Purchaser, which consent shall not be unreasonably withheld,
conditioned or delayed.


7.3       LIENS.

  Other than utility easements and temporary construction easements granted by
Seller in the ordinary course of business, Seller covenants that it will not
create or cause any lien or encumbrance to attach to the Property between the
Effective Date and the Closing Date (other than Leases and Property Contracts as
provided in Section 7.1) unless Purchaser approves such lien or encumbrance,
which approval shall not be unreasonably withheld, conditioned or delayed.  If
Purchaser approves any such subsequent lien or encumbrance, then the same shall
be deemed a Permitted Encumbrance for all purposes hereunder.


7.4       TAX REDUCTION PROCEEDINGS.

  If any tax reduction proceedings, tax protest proceedings or tax assessment
appeals for the Property, relating to any fiscal years through and including
fiscal year 2009, are pending at the time of the Closing, Seller reserves and
shall have the right to continue to prosecute and/or settle the same without the
consent of Purchaser.  Seller hereby reserves and shall have the exclusive
right, at any time after the Closing Date to institute a tax reduction
proceeding, tax protest proceeding or tax assessment appeal for the Property
with respect to fiscal year 2009 (which taxes are being adjusted hereunder on an
accrual basis, but are payable to the taxing authorities in 2010), and Seller
shall have the right to continue to prosecute and/or settle the same without the
consent of Purchaser.  Purchaser agrees that it shall not independently
institute any such tax reduction proceedings, tax protests or tax assessment
appeals for the Property with respect to the 2009 tax year.  Purchaser shall
cooperate with Seller, at Seller’s sole cost and expense, in connection with the
prosecution and/or settlement of any such tax reduction proceedings, tax
protests or tax assessment appeals, including executing such documents as Seller
may reasonably request in order for Seller to prosecute and/or settle any such
proceedings.  Any refunds or savings in the payment of taxes resulting from such
tax reduction proceedings, tax protests or tax assessment appeals applicable to
the period prior to the Closing Date shall belong to Seller, and any refunds or
savings in the payment of taxes applicable to the period from and after the
Closing Date shall belong to Purchaser. All attorneys’ fees and other expenses
incurred in obtaining such refunds or savings shall be apportioned between
Seller and Purchaser in proportion to the gross amount of such refunds or
savings payable to Seller and Purchaser, respectively, except that Purchaser’s
liability for such fees and other expenses shall not exceed the refund or
savings so obtained.  The provisions of this Section 7.4 shall survive the
Closing.


ARTICLE VIII
CONDITIONS PRECEDENT TO CLOSING


8.1       PURCHASER’S CONDITIONS TO CLOSING.

  Purchaser’s obligation to close under this Contract shall be subject to and
conditioned upon the fulfillment of the following conditions precedent:


8.1.1    ALL OF THE DOCUMENTS REQUIRED TO BE DELIVERED BY SELLER TO PURCHASER AT
THE CLOSING PURSUANT TO THE TERMS AND CONDITIONS HEREOF SHALL HAVE BEEN
DELIVERED;


8.1.2    EACH OF SELLER’S REPRESENTATIONS SHALL BE TRUE IN ALL MATERIAL RESPECTS
AS OF THE CLOSING DATE;


8.1.3    SELLER SHALL HAVE COMPLIED WITH, FULFILLED AND PERFORMED IN ALL
MATERIAL RESPECTS EACH OF THE COVENANTS, TERMS AND CONDITIONS TO BE COMPLIED
WITH, FULFILLED OR PERFORMED BY SELLER HEREUNDER;


8.1.4    NEITHER SELLER NOR SELLER’S GENERAL PARTNERS SHALL BE A DEBTOR IN ANY
BANKRUPTCY PROCEEDING NOR SHALL HAVE BEEN IN THE LAST 6 MONTHS A DEBTOR IN ANY
BANKRUPTCY PROCEEDING;


8.1.5    TITLE INSURER SHALL BE COMMITTED (SUBJECT ONLY TO THE RECEIPT OF THE
TITLE INSURANCE PREMIUMS) TO ISSUE THE TITLE POLICY SUBJECT ONLY TO THE
PERMITTED EXCEPTIONS; AND


8.1.6    THE AIMCO LENDER SHALL BE READY, WILLING AND ABLE TO FUND THE AIMCO
LOAN.

Notwithstanding anything to the contrary, there are no other conditions to
Purchaser’s obligation to Close except as expressly set forth in this
Section 8.1.  If any condition set forth in this Section 8.1is not met,
Purchaser may (a) waive any of the foregoing conditions and proceed to Closing
on the Closing Date with no offset or deduction from the Purchase Price for the
Property, or (b) notify Seller in writing of Purchaser’s decision to terminate
this Contract (a “ Termination Notice”), whereupon the Deposit shall be returned
to Purchaser.


8.2       SELLER’S CONDITIONS TO CLOSING.

  Without limiting any of the rights of Seller elsewhere provided for in this
Contract, Seller’s obligation to close with respect to conveyance of the
Property under this Contract shall be subject to and conditioned upon the
fulfillment of the following conditions precedent:


8.2.1    ALL OF THE DOCUMENTS AND FUNDS REQUIRED TO BE DELIVERED BY PURCHASER TO
SELLER AT THE CLOSING PURSUANT TO THE TERMS AND CONDITIONS HEREOF SHALL HAVE
BEEN DELIVERED;


8.2.2    EACH OF THE REPRESENTATIONS, WARRANTIES AND COVENANTS OF PURCHASER
CONTAINED HEREIN SHALL BE TRUE IN ALL MATERIAL RESPECTS AS OF THE CLOSING DATE;


8.2.3    PURCHASER SHALL HAVE COMPLIED WITH, FULFILLED AND PERFORMED IN ALL
MATERIAL RESPECTS EACH OF THE COVENANTS, TERMS AND CONDITIONS TO BE COMPLIED
WITH, FULFILLED OR PERFORMED BY PURCHASER HEREUNDER;


8.2.4    SELLER HAS INFORMED PURCHASER THAT IN CONNECTION WITH THE SALE OF THE
PROPERTY PURSUANT TO THIS CONTRACT, SELLER IS REQUIRED TO FILE AN INFORMATION
STATEMENT WITH THE UNITED STATES SECURITIES EXCHANGE COMMISSION (THE “ SEC”)
PURSUANT TO RULE 14(C) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “
INFORMATION STATEMENT”).  SELLER SHALL FILE THE INFORMATION STATEMENT WITH THE
SEC AFTER THE EFFECTIVE DATE.  IT SHALL BE A CONDITION TO SELLER’S CLOSING
OBLIGATIONS HEREUNDER THAT (A) EITHER (X) SELLER HAS NOT RECEIVED ANY COMMENTS
ON THE INFORMATION STATEMENT FROM SEC FOR A PERIOD OF 10 BUSINESS DAYS AFTER THE
INFORMATION STATEMENT HAS BEEN FILED WITH THE SEC OR (Y) IF SELLER HAS RECEIVED
COMMENTS FROM THE SEC WITHIN SUCH 10 BUSINESS DAY PERIOD, SUCH COMMENTS HAVE
BEEN ADDRESSED TO THE SATISFACTION OF THE SEC AND THE SEC HAS CONFIRMED THAT IT
HAS NO FURTHER COMMENTS TO THE INFORMATION STATEMENT AND (B) THEREAFTER THE
INFORMATION STATEMENT HAS BEEN DELIVERED TO EACH OF THE LIMITED PARTNERS OF
SELLER AND A PERIOD OF NOT LESS THAN 20 DAYS HAS EXPIRED;


8.2.5    THE LOAN ASSUMPTION AND RELEASE SHALL HAVE OCCURRED;


8.2.6    LENDER HAS CONSENTED TO THE MAKING OF THE AIMCO LOAN AND THE RECORDING
OF THE AIMCO LOAN SECURITY INSTRUMENT AS A SECOND PRIORITY LIEN AGAINST THE
PROPERTY.


8.2.7    THERE SHALL NOT BE ANY PENDING LITIGATION OR, TO THE KNOWLEDGE OF
EITHER PURCHASER OR SELLER, ANY LITIGATION THREATENED IN WRITING, WHICH, IF
ADVERSELY DETERMINED, WOULD RESTRAIN THE CONSUMMATION OF ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS CONTRACT OR DECLARE ILLEGAL, INVALID OR NONBINDING ANY OF
THE COVENANTS OR OBLIGATIONS OF THE PURCHASER; AND


8.2.8    THE SOLANA SELLER AND THE SOLANA PURCHASER SHALL HAVE CLOSED ON (OR ARE
CONCURRENTLY CLOSING ON) THE SALE AND PURCHASE OF THE PROPERTY DESCRIBED IN THE
SOLANA CONTRACT, IN ACCORDANCE WITH THE TERMS OF THE SOLANA CONTRACT.

If any of the foregoing conditions in Sections 8.2.1 through 8.2.8 to Seller’s
obligation to close with respect to conveyance of the Property under this
Contract are not met, Seller may (a) waive any of the foregoing conditions and
proceed to Closing on the Closing Date, (b) terminate this Contract, and, if
such failure constitutes a default by Purchaser, exercise any of its remedies
under Section 10.1and (c) if the condition set forth in Section 8.2.5 is not
met, Seller may terminate this Contract and retain the Deposit as consideration
for Seller’s entering into this Contract.  The termination of this Contract
pursuant to this Section 8.2 shall be exercised by written notice from Seller to
Purchaser by 12:00 p.m. of the Closing Date.


ARTICLE IX
BROKERAGE


9.1       INDEMNITY.

  Seller represents and warrants to Purchaser that it has dealt only with Jamie
B. May, c/o Marcus & Millichap, 100 North Tampa Street, Suite 1620, Tampa,
Florida 33602 (“ Broker”) in connection with this Contract.  Seller and
Purchaser each represents and warrants to the other that, other than Broker, it
has not dealt with or utilized the services of any other real estate broker,
sales person or finder in connection with this Contract, and each party agrees
to indemnify, hold harmless, and, if requested in the sole and absolute
discretion of the indemnitee, defend (with counsel approved by the indemnitee)
the other party from and against all Losses relating to brokerage commissions
and finder’s fees arising from or attributable to the acts or omissions of the
indemnifying party.  The terms and provisions of this Section 9.1 shall survive
the Closing or any termination of this Contract.


9.2       BROKER COMMISSION.

  If the Closing occurs, Seller agrees to pay Broker a commission according to
the terms of a separate contract.  Broker shall not be deemed a party or third
party beneficiary of this Contract.  As a condition to Seller’s obligation to
pay the commission, Broker shall execute the signature page for Broker attached
hereto solely for purposes of confirming the matters set forth therein.


ARTICLE X
DEFAULTS AND REMEDIES


10.1     PURCHASER DEFAULT.

  If (x) Purchaser defaults in its obligations hereunder to (a) deliver any
deposit or payment required of Purchaser hereunder, (b) deliver to Seller the
deliveries specified under Section 5.3 on the date required thereunder, or (c)
deliver the Purchase Price at the time required by Section 2.2.5 and close on
the purchase of the Property on the Closing Date or (y) the Solana Purchaser
defaults in its obligations under the Solana Contract, and such default is not
cured within the applicable notice and grace periods, if any, under the Solana
Contract, then, immediately and without the right to receive notice or to cure
pursuant to Section 2.3.3, Purchaser shall forfeit the Deposit, and the Escrow
Agent shall deliver the Deposit to Seller, and neither party shall be obligated
to proceed with the purchase and sale of the Property.  If Purchaser defaults in
any of its other representations, warranties or obligations under this Contract,
and such default continues for more than 10 days after written notice from
Seller, then Purchaser shall forfeit the Deposit, and the Escrow Agent shall
deliver the Deposit to Seller, and neither party shall be obligated to proceed
with the purchase and sale of the Property.  The Deposit is liquidated damages
and recourse to the Deposit is, except for Purchaser’s indemnity and
confidentiality obligations hereunder, Seller’s sole and exclusive remedy for
Purchaser’s failure to perform its obligation to purchase the Property or breach
of a representation or warranty.  Seller expressly waives the remedies of
specific performance and additional damages for such default by Purchaser. 
SELLER AND PURCHASER ACKNOWLEDGE THAT SELLER’S DAMAGES WOULD BE DIFFICULT TO
DETERMINE, AND THAT THE DEPOSIT IS A REASONABLE ESTIMATE OF SELLER’S DAMAGES
RESULTING FROM A DEFAULT BY PURCHASER IN ITS OBLIGATION TO PURCHASE THE
PROPERTY.  SELLER AND PURCHASER FURTHER AGREE THAT THIS SECTION 10.1 IS INTENDED
TO AND DOES LIQUIDATE THE AMOUNT OF DAMAGES DUE SELLER, AND SHALL BE SELLER’S
EXCLUSIVE REMEDY AGAINST PURCHASER, BOTH AT LAW AND IN EQUITY, ARISING FROM OR
RELATED TO A BREACH BY PURCHASER OF ITS OBLIGATION TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED BY THIS CONTRACT, OTHER THAN WITH RESPECT TO
PURCHASER’S INDEMNITY AND CONFIDENTIALITY OBLIGATIONS HEREUNDER.


10.2     SELLER DEFAULT.

  If (x) Seller, prior to the Closing, defaults in its covenants or obligations
under this Contract, including to sell the Property as required by this Contract
or (y) Solana Seller, prior to the closing of the Solana Property, defaults in
its covenants or obligations under the Solana Contract, including to sell the
Solana Property as required by the Solana Contract, and such default continues
for more than 10 days after written notice from Purchaser, then, at Purchaser’s
election and as Purchaser’s sole and exclusive remedy, Purchaser may either (a)
subject to the Conditions below, seek specific performance of Seller’s
obligations to deliver the Deed pursuant to this Contract (but not damages), or
(b) terminate this Contract.  If this Contract is terminated, Purchaser shall
recover the Deposit and Purchaser may recover, as its sole recoverable damages
(but without limiting its right to receive a refund of the Deposit), its direct
and actual out-of-pocket expenses and costs (documented by paid invoices to
third parties) in connection with the Property, which damages shall not exceed
$50,000.  Purchaser may seek specific performance of Seller’s obligation to
deliver the Deed pursuant to this Contract only if, as a condition precedent to
initiating such litigation for specific performance, Purchaser first shall (i)
deliver all Purchaser Closing documents to Escrow Agent in accordance with the
requirements of this Contract, including, without limitation, Section 5.3 (with
the exception of Section 5.3.1); (ii) not otherwise be in default under this
Contract; and (iii) file suit therefor with the court on or before the 90th day
after the Closing Date.  If this Contract is terminated, then Purchaser agrees
that it shall promptly deliver to Seller an assignment of all of Purchaser’s
right, title and interest in and to (together with possession of) all plans,
studies, surveys, reports, and other materials paid for with the out-of-pocket
expenses reimbursed by Seller pursuant to the foregoing sentence.  SELLER AND
PURCHASER FURTHER AGREE THAT THIS SECTION 10.2 IS INTENDED TO AND DOES LIMIT THE
AMOUNT OF DAMAGES DUE PURCHASER AND THE REMEDIES AVAILABLE TO PURCHASER, AND
SHALL BE PURCHASER’S EXCLUSIVE REMEDY AGAINST SELLER, BOTH AT LAW AND IN EQUITY
ARISING FROM OR RELATED TO A BREACH BY SELLER OF ITS REPRESENTATIONS,
WARRANTIES, OR COVENANTS OR ITS OBLIGATION TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY THIS CONTRACT.  UNDER NO CIRCUMSTANCES MAY PURCHASER SEEK OR BE
ENTITLED TO RECOVER ANY SPECIAL, CONSEQUENTIAL, PUNITIVE, SPECULATIVE OR
INDIRECT DAMAGES, ALL OF WHICH PURCHASER SPECIFICALLY WAIVES, FROM SELLER FOR
ANY BREACH BY SELLER, OF ITS REPRESENTATIONS, WARRANTIES OR COVENANTS OR ITS
OBLIGATIONS UNDER THIS CONTRACT.  PURCHASER SPECIFICALLY WAIVES THE RIGHT TO
FILE ANY LIS PENDENS OR ANY LIEN AGAINST THE PROPERTY UNLESS AND UNTIL IT HAS
IRREVOCABLY ELECTED TO SEEK SPECIFIC PERFORMANCE OF THIS CONTRACT AND HAS FILED
AND IS DILIGENTLY PURSUING AN ACTION SEEKING SUCH REMEDY.

 


ARTICLE XI
RISK OF LOSS OR CASUALTY


11.1     MAJOR DAMAGE.

  In the event that the Property is damaged or destroyed by fire or other
casualty prior to Closing, and the cost for demolition, site cleaning,
restoration, replacement, or other repairs (collectively, the “ Repairs”) is
more than the Applicable Damage Amount, then Seller shall have no obligation to
make such Repairs, and shall notify Purchaser in writing of such damage or
destruction (the “ Damage Notice”).  Within 10 days after Purchaser’s receipt of
the Damage Notice, Purchaser may provide a Termination Notice to Seller to
terminate this Contract.


11.2     MINOR DAMAGE.

  In the event that a Property is damaged or destroyed by fire or other casualty
prior to the Closing, and the cost of Repairs is equal to or less than the
Applicable Damage Amount, then this transaction shall be closed in accordance
with Section 11.3, notwithstanding such casualty.  In such event, Seller may at
its election endeavor to make such Repairs to the extent of any recovery from
insurance carried on the Property, if such Repairs can be reasonably effected
before the Closing.  Regardless of Seller’s election to commence such Repairs,
or Seller’s ability to complete such Repairs prior to Closing, this transaction
shall be closed in accordance with Section 11.3 below.


11.3     CLOSING.

  In the event Purchaser fails to terminate this Contract following a casualty
as set forth in Section 11.1, or in the event of a casualty as set forth in
Section 11.2, then this transaction shall be closed in accordance with the terms
of this Contract, at Seller’s election, either (i) for the full Purchase Price,
notwithstanding any such casualty, in which case Purchaser shall, at Closing,
execute and deliver an assignment and assumption (in a form reasonably required
by Seller) of Seller’s rights and obligations with respect to the insurance
claim related to such casualty, and thereafter Purchaser shall receive all
insurance proceeds pertaining to such claim, less any amounts which may already
have been spent by Seller for Repairs (plus a credit against the Purchase Price
at Closing in the amount of any deductible payable by Seller in connection
therewith); or (ii) for the full Purchase Price less a credit to Purchaser in
the amount necessary to complete such Repairs (less any amounts which may
already have been spent by Seller for Repairs).


11.4     REPAIRS.

  To the extent that Seller elects to commence any Repairs prior to Closing,
then Seller shall be entitled to receive and apply available insurance proceeds
to any portion of such Repairs completed or installed prior to Closing, with
Purchaser being responsible for completion of such Repairs after Closing.  To
the extent that any Repairs have been commenced prior to Closing, then the
Property Contracts shall include, and Purchaser shall assume at Closing, all
construction and other contracts entered into by Seller in connection with such
Repairs. 


ARTICLE XII
EMINENT DOMAIN


12.1     EMINENT DOMAIN.

  If, at the time of Closing, any material part of the Property is (or
previously has been) acquired, or is about to be acquired, by any governmental
agency by the powers of eminent domain or transfer in lieu thereof (or in the
event that at such time there is any notice of any such acquisition or intent to
acquire by any such governmental agency), then Purchaser shall have the right,
at Purchaser’s option, to terminate this Contract by giving written notice
within 10 Business Days after Purchaser’s receipt from Seller of notice of the
occurrence of such event, and if Purchaser so terminates this Contract,
Purchaser shall recover the Deposit hereunder.  If Purchaser fails to terminate
this Contract within such 10 Business Day period, this transaction shall be
closed in accordance with the terms of this Contract for the full Purchase Price
and Purchaser shall receive the full benefit of any condemnation award.


ARTICLE XIII
MISCELLANEOUS


13.1     BINDING EFFECT OF CONTRACT.

  This Contract shall not be binding on either party until executed by both
Purchaser and Seller.  Neither the Escrow Agent’s nor the Broker’s execution of
this Contract shall be a prerequisite to its effectiveness.  Subject to
Section 13.3, this Contract shall be binding upon and inure to the benefit of
Seller and Purchaser, and their respective successors and permitted assigns.


13.2     EXHIBITS AND SCHEDULES.

  All Exhibits and Schedules, whether or not annexed hereto, are a part of this
Contract for all purposes.


13.3     ASSIGNABILITY.

  Except to the extent required to comply with the provisions of Section 13.18
related to a 1031 Exchange, this Contract is not assignable by Purchaser without
first obtaining the prior written approval of Seller.  Notwithstanding the
foregoing, Purchaser may assign this Contract, without first obtaining the prior
written approval of Seller, to one or more entities so long as (a) Purchaser is
an affiliate of the purchasing entity(ies), (b) Purchaser is not released from
its liability hereunder, and (c) Purchaser provides written notice to Seller of
any proposed assignment no later than 10 days prior to the Closing Date.  As
used herein, an affiliate is a person or entity controlled by, under common
control with, or controlling another person or entity.


13.4     CAPTIONS.

  The captions, headings, and arrangements used in this Contract are for
convenience only and do not in any way affect, limit, amplify, or modify the
terms and provisions hereof.


13.5     NUMBER AND GENDER OF WORDS.

  Whenever herein the singular number is used, the same shall include the plural
where appropriate, and words of any gender shall include each other gender where
appropriate.


13.6     NOTICES.

  All notices, demands, requests and other communications required or permitted
hereunder shall be in writing, and shall be (a) personally delivered with a
written receipt of delivery; (b) sent by a nationally recognized overnight
delivery service requiring a written acknowledgement of receipt or providing a
certification of delivery or attempted delivery; (c) sent by certified or
registered mail, return receipt requested; or (d) sent by confirmed facsimile
transmission or electronic delivery with an original copy thereof transmitted to
the recipient by one of the means described in subsections (a) through (c) no
later than 3 Business Days thereafter.  All notices shall be deemed effective
when actually delivered as documented in a delivery receipt; provided, however,
that if the notice was sent by overnight courier or mail as aforesaid and is
affirmatively refused or cannot be delivered during customary business hours by
reason of the absence of a signatory to acknowledge receipt, or by reason of a
change of address with respect to which the addressor did not have either
knowledge or written notice delivered in accordance with this paragraph, then
the first attempted delivery shall be deemed to constitute delivery.  Each party
shall be entitled to change its address for notices from time to time by
delivering to the other party notice thereof in the manner herein provided for
the delivery of notices.  All notices shall be sent to the addressee at its
address set forth following its name below:

To Purchaser:

5353 Cartwright Avenue
Suite 317
North Hollywood, California 91601
Attention:  Daniel Markel
Telephone:  818-760-1018 extension 223
Facsimile:  818-760-1038
dan.markel@thedtgroup.com

with copy to:

Welch Law Firm
Landmark Building
1299 Farnam Street
Suite 1220
Omaha, Nebraska 68102
Attention:  Larry Welch, Jr., Esq. or Ryan Scott, Esq.
Telephone: 402-341-1200
Facsimile: 402-341-1515
larryjr@welchlawfirm.com or ryan@welchlawfirm.com

To Seller:

c/o AIMCO
4582 South Ulster Street Parkway
Suite 1100
Denver, Colorado  80237
Attention:  Mark Reoch and Brian Bornhorst
Telephone:  303-757-9101 (Mark Reoch) and 303-691-4472 (Brian Bornhorst)
Facsimile:  303-300-3261 (Mark Reoch and Brian Bornhorst)
mark.reoch@aimco.com and brian.bornhorst@aimco.com

And:

c/o AIMCO
4582 South Ulster Street Parkway
Suite 1100
Denver, Colorado  80237
Attention:  Mr. Harry Alcock
Telephone:  303-691-4344
Facsimile:  303-300-3282
harry.alcock@aimco.com

with copy to:

AIMCO
4582 South Ulster Street Parkway
Suite 1100
Denver, Colorado  80237
Attention:  John Spiegleman, Esq.
Telephone: 303-691-4303
Facsimile:  720-200-6882
john.spiegleman@aimco.com

and a copy to:

Marcus & Millichap
100 North Tampa Street
Suite 1620
Tampa, Florida 33602
Attention:  Jamie B. May
Telephone: 813-221-7100 ext 1340
Facsimile:  813-221-7110
jbm@marcusmillichap.com

and a copy to:

Bryan Cave LLP
1290 Avenue of the Americas
New York, New York 10104
Attention:  Sandor A. Green, Esq.
Telephone: 212-541-2049
Facsimile:  212-541-1449
sagreen@bryancave.com

Any notice required hereunder to be delivered to the Escrow Agent shall be
delivered in accordance with above provisions as follows:

Stewart Title Guaranty Company
Stewart Title Guaranty Company

1980 Post Oak Boulevard

Suite 610

Houston, Texas 77056

Attention:  Wendy Howell

Telephone:  800-729-1906

Facsimile:  713-552-1703
whowell@stewart.com

Unless specifically required to be delivered to the Escrow Agent pursuant to the
terms of this Contract, no notice hereunder must be delivered to the Escrow
Agent in order to be effective so long as it is delivered to the other party in
accordance with the above provisions.


13.7     GOVERNING LAW AND VENUE.

  The laws of the State of Florida shall govern the validity, construction,
enforcement, and interpretation of this Contract, unless otherwise specified
herein except for the conflict of laws provisions thereof.  Subject to
Section 13.24, all claims, disputes and other matters in question arising out of
or relating to this Contract, or the breach thereof, shall be decided by
proceedings instituted and litigated in a court of competent jurisdiction in the
state in which the Property is situated, and the parties hereto expressly
consent to the venue and jurisdiction of such court.


13.8     ENTIRE AGREEMENT.

  This Contract embodies the entire Contract between the parties hereto
concerning the subject matter hereof and supersedes all prior conversations,
proposals, negotiations, understandings and agreements, whether written or oral.


13.9     AMENDMENTS.

  This Contract shall not be amended, altered, changed, modified, supplemented
or rescinded in any manner except by a written contract executed by all of the
parties; provided, however, that, (a) the signature of the Escrow Agent shall
not be required as to any amendment of this Contract other than an amendment of
Section 2.3, and (b) the signature of the Broker shall not be required as to any
amendment of this Contract.


13.10   SEVERABILITY.

  If any part of this Contract shall be held to be invalid or unenforceable by a
court of competent jurisdiction, such provision shall be reformed, and enforced
to the maximum extent permitted by law.  If such provision cannot be reformed,
it shall be severed from this Contract and the remaining portions of this
Contract shall be valid and enforceable.


13.11   MULTIPLE COUNTERPARTS/FACSIMILE SIGNATURES.

  This Contract may be executed in a number of identical counterparts.  This
Contract may be executed by facsimile signatures or electronic delivery of
signatures which shall be binding on the parties hereto, with original
signatures to be delivered as soon as reasonably practical thereafter.


13.12   CONSTRUCTION.

  No provision of this Contract shall be construed in favor of, or against, any
particular party by reason of any presumption with respect to the drafting of
this Contract; both parties, being represented by counsel, having fully
participated in the negotiation of this instrument.


13.13   CONFIDENTIALITY.

  Purchaser shall not disclose the terms and conditions contained in this
Contract and shall keep the same confidential, provided that Purchaser may
disclose the terms and conditions of this Contract (a) as required by law, (b)
to consummate the terms of this Contract, or any financing relating thereto, or
(c) to Purchaser’s or Seller’s lenders, attorneys and accountants.  Any
information obtained by Purchaser in the course of its inspection of the
Property, and any Materials provided by Seller to Purchaser hereunder, shall be
confidential and Purchaser shall be prohibited from making such information
public to any other person or entity other than its Consultants, without the
prior written authorization of Seller, which may be granted or denied in
Seller’s sole discretion.  In addition, Purchaser shall use its reasonable
efforts to prevent its Consultants from divulging any such confidential
information to any unrelated third parties except as reasonably necessary to
third parties engaged by Purchaser for the limited purpose of analyzing and
investigating such information for the purpose of consummating the transaction
contemplated by this Contract.  Unless and until the Closing occurs, Purchaser
shall not market the Property (or any portion thereof) to any prospective
purchaser or lessee without the prior written consent of Seller, which consent
may be withheld in Seller’s sole discretion.  Notwithstanding the provisions of
Section 13.8, Purchaser agrees that the covenants, restrictions and agreements
of Purchaser contained in any confidentiality agreement executed by Purchaser
prior to the Effective Date shall survive the execution of this Contract and
shall not be superseded hereby.


13.14   TIME OF THE ESSENCE.

  It is expressly agreed by the parties hereto that time is of the essence with
respect to this Contract and any aspect thereof.


13.15   WAIVER.

  No delay or omission to exercise any right or power accruing upon any default,
omission, or failure of performance hereunder shall impair any right or power or
shall be construed to be a waiver thereof, but any such right and power may be
exercised from time to time and as often as may be deemed expedient.  No waiver,
amendment, release, or modification of this Contract shall be established by
conduct, custom, or course of dealing and all waivers must be in writing and
signed by the waiving party.


13.16   ATTORNEYS’ FEES.

  In the event either party hereto commences litigation or arbitration against
the other to enforce its rights hereunder, the prevailing party in such
litigation shall be entitled to recover from the other party its reasonable
attorneys’ fees and expenses incidental to such litigation and arbitration,
including the cost of in-house counsel and any appeals.


13.17   TIME ZONE/TIME PERIODS.

  Any reference in this Contract to a specific time shall refer to the time in
the time zone where the Escrow Agent is located.  (For example, a reference to
3:00 p.m. refers to 3:00 p.m. MST if the Escrow Agent is located in Denver,
CO.)  Should the last day of a time period fall on a weekend or legal holiday,
the next Business Day thereafter shall be considered the end of the time period.


13.18   1031 EXCHANGE.

  Seller and Purchaser acknowledge and agree that the purchase and sale of the
Property may be part of a tax-free exchange for either Purchaser or a Seller
pursuant to Section 1031 of the Code, the regulations promulgated thereunder,
revenue procedures, pronouncements and other guidance issued by the Internal
Revenue Service.  Each party hereby agrees to cooperate with each other and take
all reasonable steps on or before the Closing Date to facilitate such exchange
if requested by the other party, provided that (a) no party making such
accommodation shall be required to acquire any substitute property, (b) such
exchange shall not affect the representations, warranties, liabilities and
obligations of the parties to each other under this Contract, (c) no party
making such accommodation shall incur any additional cost, expense or liability
in connection with such exchange (other than expenses of reviewing and executing
documents required in connection with such exchange), and (d) no dates in this
Contract will be extended as a result thereof, except as specifically provided
herein.  Notwithstanding anything in this Section 13.18 to the contrary, any
Seller shall have the right to extend the Closing Date (as previously extended
pursuant to Section 5.1) for up to 30 days in order to facilitate a tax-free
exchange pursuant to this Section 13.18, and to obtain all documentation in
connection therewith.


13.19   NO PERSONAL LIABILITY OF OFFICERS, TRUSTEES OR DIRECTORS OF SELLER’S
PARTNERS.

  Purchaser agrees that none of any Seller’s Indemnified Parties shall have any
personal liability under this Contract or any document executed in connection
with the transactions contemplated by this Contract.


13.20   INTENTIONALLY OMITTED.


13.21   ADA DISCLOSURE.

  Purchaser acknowledges that the Property may be subject to the federal
Americans With Disabilities Act (the “ ADA”) and the federal Fair Housing Act
(the “FHA”).  The ADA requires, among other matters, that tenants and/or owners
of “public accommodations” remove barriers in order to make the Property
accessible to disabled persons and provide auxiliary aids and services for
hearing, vision or speech impaired persons.  Seller makes no warranty,
representation or guarantee of any type or kind with respect to the Property’s
compliance with the ADA or the FHA (or any similar state or local law), and
Seller expressly disclaims any such representations.


13.22   NO RECORDING.

  Purchaser shall not cause or allow this Contract or any contract or other
document related hereto, nor any memorandum or other evidence hereof, to be
recorded or become a public record without the prior written consent of Seller,
which consent may be withheld in the sole discretion of Seller.  If Purchaser
records this Contract or any other memorandum or evidence thereof, Purchaser
shall be in default of its obligations under this Contract.  Purchaser hereby
appoints Seller as Purchaser’s attorney-in-fact to prepare and record any
documents necessary to effect the nullification and release of the contract or
other memorandum or evidence thereof from the public records.  This appointment
shall be coupled with an interest and irrevocable.


13.23   RELATIONSHIP OF PARTIES.

  Purchaser and Seller acknowledge and agree that the relationship established
between the parties pursuant to this Contract is only that of a seller and a
purchaser of property.  Neither Purchaser nor Seller is, nor shall either hold
itself out to be, the agent, employee, joint venturer or partner of the other
party.


13.24   DISPUTE RESOLUTION.

  Any controversy, dispute, or claim of any nature arising out of, in connection
with, or in relation to the interpretation, performance, enforcement or breach
of this Contract (and any closing document executed in connection herewith),
including any claim based on contract, tort or statute, shall be resolved at the
written request of any party to this Contract by binding arbitration.  The
arbitration shall be administered in accordance with the then current Commercial
Arbitration Rules of the American Arbitration Association.  Any matter to be
settled by arbitration shall be submitted to the American Arbitration
Association in the state in which the Property is located.  The parties shall
attempt to designate one arbitrator from the American Arbitration Association. 
If they are unable to do so within 30 days after written demand therefor, then
the American Arbitration Association shall designate an arbitrator.  The
arbitration shall be final and binding, and enforceable in any court of
competent jurisdiction.  The arbitrator shall award attorneys’ fees (including
those of in-house counsel) and costs to the prevailing party and charge the cost
of arbitration to the party which is not the prevailing party.  Notwithstanding
anything herein to the contrary, this Section 13.24 shall not prevent Purchaser
or Seller from seeking and obtaining equitable relief on a temporary or
permanent basis, including, without limitation, a temporary restraining order, a
preliminary or permanent injunction or similar equitable relief, from a court of
competent jurisdiction located in the state in which the Property is located (to
which all parties hereto consent to venue and jurisdiction) by instituting a
legal action or other court proceeding in order to protect or enforce the rights
of such party under this Contract or to prevent irreparable harm and injury. 
The court’s jurisdiction over any such equitable matter, however, shall be
expressly limited only to the temporary, preliminary, or permanent equitable
relief sought; all other claims initiated under this Contract between the
parties hereto shall be determined through final and binding arbitration in
accordance with this Section 13.24.


13.25   AIMCO MARKS.

  Purchaser agrees that Seller, the Property Manager or AIMCO, or their
respective affiliates, are the sole owners of all right, title and interest in
and to the AIMCO Marks (or have the right to use such AIMCO Marks pursuant to
license agreements with third parties) and that no right, title or interest in
or to the AIMCO Marks is granted, transferred, assigned or conveyed as a result
of this Contract.  Purchaser further agrees that Purchaser will not use the
AIMCO Marks for any purpose.


13.26   NON-SOLICITATION OF EMPLOYEES.

  Prior to the expiration of the Feasibility Period, Purchaser acknowledges and
agrees that, without the express written consent of Seller, neither Purchaser
nor any of Purchaser’s employees, affiliates or agents shall solicit any of
Seller’s employees or any employees located at the Property (or any of Seller’s
affiliates’ employees located at any property owned by such affiliates) for
potential employment.


13.27   SURVIVAL.

  Except for (a) all of the provisions of this Article XIII (other than
Section 13.18 and 13.20), and (b) Sections 2.3, 3.3, 3.4, 3.5, 5.4, 5.5, 6.2,
6.5, 7.4, 9.1 and 11.4; (c) any other provisions in this Contract, that by their
express terms survive the termination or Closing, and (d) any payment obligation
of Purchaser under this Contract (the foregoing (a), (b), (c) and (d) referred
to herein as the “ Survival Provisions”), none of the terms and provisions of
this Contract shall survive the termination of this Contract, and, if the
Contract is not so terminated, all of the terms and provisions of this Contract
(other than the Survival Provisions, which shall survive the Closing) shall be
merged into the Closing documents and shall not survive Closing.


13.28   MULTIPLE PURCHASERS.

  As used in this Contract, the term “ Purchaser” means all entities acquiring
any interest in the Property at the Closing, including, without limitation, any
assignee(s) of the original Purchaser pursuant to Section 13.3 of this
Contract.  In the event that “Purchaser” has any obligations or makes any
covenants, representations or warranties under this Contract, the same shall be
made jointly and severally by all entities being a Purchaser hereunder.


13.29   RADON GAS.

  Radon is a naturally occurring radioactive gas that, when it has accumulated
in a building in sufficient quantities, may present health risks to persons who
are exposed to it over time.  Levels of radon that exceed federal and state
guidelines have been found in buildings in Florida.  Additional information
regarding radon and radon testing may be obtained from your county health
department.  This paragraph is provided for informational purposes pursuant to
Section 404.056(5), Florida Statutes.


13.30   ENERGY EFFICIENCY.

  Purchaser may have the building’s energy efficiency rating determined.  Seller
has, simultaneously with the execution hereof, delivered to Purchaser a copy of
the Florida Building Energy Efficiency Rating System pamphlet prepared by the
State of Florida Department of Community Affairs.  This paragraph is provided
for informational purposes pursuant to Section 553.996, Florida Statutes.


13.31   REPLACEMENT OF PREVIOUS CONTRACT.

  This Contract, along with that certain Purchase and Sale Contract dated as of
the date hereof between Fisherman’s Landing Apartments Limited Partnership (“
Solana Seller”) and Solana Purchaser for the Solana Property (said contract, as
the same may be amended from time to time, is herein called the “ Solana
Contract”) shall together supercede and replace in its entirety that certain
Purchase and Sale Contract among Seller, Solana Seller and Purchaser dated May
1, 2009, which contract had heretofore been terminated by Purchaser on July 14,
2009 pursuant to the terms of terms thereof.


13.32   CROSS DEFAULT/CROSS TERMINATION.

Seller and Purchaser acknowledge that the Solana Seller (being an affiliate of
Seller) and the Solana Purchaser have entered into the Solana Contract.  It is
expressly understood and agreed to by Purchaser and Seller that: (a) if there is
a default by the Solana Seller under the Solana Contract, then such default
shall constitute a default by Seller under this Contract and Purchaser shall
have the right to exercise all of Purchaser’s rights and remedies set forth in
Section 10.2 hereof, provided, however, whichever rights and remedies Purchaser
shall exercise under Section 10.2 hereof must be equivalent to the rights and
remedies exercised by the Solana Purchaser under the Solana Contract (e.g., if
the seller under the Solana Contract is in default and, as a result of such
default, the Solana Purchaser elects to terminate the Solana Contract and
receive a refund of the deposit thereunder, then Purchaser shall automatically
elect to terminate this Contract and receive a refund of the Deposit) and (b) if
there is a default by the Solana Purchaser under the Solana Contract, then such
default shall constitute a default by Purchaser under this Contract.  Further,
Seller and Purchaser acknowledge and agree that if the Solana Contract is
validly terminated by the Solana Seller or by the Solana Purchaser for any
reason pursuant to the terms of the Solana Contract, then (i) this Contract
shall automatically terminate on the date on which the Solana Contract is
terminated, (ii) if the termination of the Solana Contract occurs on or before
October 13, 2009, then the Non-refundable Deposit shall be paid to Seller and
the remainder of the Deposit shall be paid to Purchaser unless Purchaser is in
default hereunder, in which event the Deposit shall be paid to Seller, (iii) if
the termination of the Solana Contract occurs after October 13, 2009, then the
Deposit shall be paid to Seller, unless Seller is in default hereunder, in which
event the Deposit shall be paid to Purchaser and (iv) thereafter neither Seller
nor Purchaser shall have any further rights or obligations hereunder, other than
those which expressly survive the termination of this Contract (including the
Survival Provisions).


ARTICLE XIV
LEAD–BASED PAINT DISCLOSURE


14.1     DISCLOSURE.

  Seller and Purchaser hereby acknowledge delivery of the Lead Based Paint
Disclosure attached as Exhibit H hereto.

 [Remainder of Page Intentionally Left Blank]


NOW, THEREFORE, the parties hereto have executed this Contract as of the date
first set forth above.

Seller:

CCIP/3 SANDPIPER, LLC, a Delaware limited liability company

 

By:  CONSOLIDATED CAPITAL INSTITUTIONAL PROPERTIES/3, LP,

       a Delaware limited partnership, its member

 

By:  CONCAP EQUITIES, INC.,

       a Delaware corporation, its general partner

 

 

By:  /s/Brian J. Bornhorst

Name:  Brian J. Bornhorst

Title:  Vice President

 

 

 [Purchaser’s signature page follows]


 

Purchaser:

DT GROUP DEVELOPMENT, INC,
a California corporation

 

By:  /s/Jim Markel
Name:  Jim Markel
Title:  General Partner